 



Exhibit 10.42
[EXECUTION COPY]
 
[Published CUSIP Number:                     ]
CREDIT AGREEMENT
Dated as of June 22, 2006
among
ASYST TECHNOLOGIES, INC.
and
ASYST JAPAN, INC.,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,
and
The Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
and
KEYBANK NATIONAL ASSOCIATION
and
COMERICA BANK,
as Co-Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    34  
1.03 Accounting Terms
    35  
1.04 Rounding
    36  
1.05 Exchange Rates; Currency Equivalents
    36  
1.06 Change of Currency
    36  
1.07 Times of Day
    36  
1.08 Letter of Credit Amounts
    36  
ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS
    37  
2.01 The Loans
    37  
2.02 Borrowings, Conversions and Continuations of Loans
    37  
2.03 Letters of Credit
    39  
2.04 Swing Line Loans
    50  
2.05 Prepayments
    53  
2.06 Termination or Reduction of Commitments
    55  
2.07 Repayment of Loans
    55  
2.08 Interest
    56  
2.09 Fees
    57  
2.10 Computation of Interest and Fees
    57  
2.11 Evidence of Debt
    58  
2.12 Payments Generally; Administrative Agent’s Clawback
    58  
2.13 Sharing of Payments by Lenders
    60  
2.14 Designated Borrowers; Relationship among Borrowers
    61  
2.15 Increase in Revolving Credit Commitments
    63  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    64  
3.01 Taxes
    64  
3.02 Illegality
    66  
3.03 Inability to Determine Rates
    67  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    67  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.05 Compensation for Losses
    69  
3.06 Mitigation Obligations; Replacement of Lenders
    70  
3.07 Survival
    70  
ARTICLE IV  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    70  
4.01 Conditions of Initial Credit Extension
    70  
4.02 Conditions to all Credit Extensions
    74  
ARTICLE V  REPRESENTATIONS AND WARRANTIES
    75  
5.01 Existence, Qualification and Power
    75  
5.02 Authorization; No Contravention
    76  
5.03 Governmental Authorization; Other Consents
    76  
5.04 Binding Effect
    76  
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    77  
5.06 Litigation
    78  
5.07 Material Contracts
    78  
5.08 Ownership of Property; Liens; Investments
    78  
5.09 Environmental Compliance
    80  
5.10 Insurance
    81  
5.11 Taxes
    81  
5.12 ERISA Compliance
    81  
5.13 Subsidiaries; Equity Interests; Loan Parties
    82  
5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    83  
5.15 Disclosure
    83  
5.16 Compliance with Laws
    83  
5.17 Intellectual Property; Licenses, Etc.
    83  
5.18 Solvency
    84  
5.19 Casualty, Etc.
    84  
5.20 Labor Matters
    84  
5.21 Collateral Documents
    84  
5.22 Representations as to Foreign Obligors
    84  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
5.23 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc.
    85  
5.24 Other Representations and Warranties
    86  
ARTICLE VI AFFIRMATIVE COVENANTS
    86  
6.01 Financial Statements
    86  
6.02 Certificates; Other Information
    87  
6.03 Notices
    90  
6.04 Payment of Obligations
    91  
6.05 Preservation of Existence, Etc.
    91  
6.06 Maintenance of Properties
    91  
6.07 Maintenance of Insurance
    92  
6.08 Compliance with Laws
    92  
6.09 Books and Records
    92  
6.10 Inspection Rights
    92  
6.11 Use of Proceeds
    92  
6.12 ASI as Loan Party and Equity Interests of ASI
    92  
6.13 Covenant to Guarantee Obligations and Give Security
    93  
6.14 Compliance with Environmental Laws
    97  
6.15 Preparation of Environmental Reports
    98  
6.16 Further Assurances
    98  
6.17 Compliance with Terms of Leaseholds
    99  
6.18 Foreign Government Scheme or Arrangement; Foreign Plan
    99  
6.19 Lien Searches
    100  
6.20 Material Contracts
    100  
6.21 Designation as Senior Debt
    100  
6.22 Security Interests in Accounts, Etc.
    100  
6.23 Approvals and Authorizations
    100  
6.24 Taxpayer Identification Number
    100  
6.25 Lost AJI Stock Certificates
    101  
6.26 Post Closing Deliverables
    101  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE VII NEGATIVE COVENANTS
    101  
7.01 Liens
    102  
7.02 Indebtedness
    103  
7.03 Investments
    104  
7.04 Fundamental Changes
    107  
7.05 Dispositions
    108  
7.06 Restricted Payments
    109  
7.07 Change in Nature of Business
    109  
7.08 Transactions with Affiliates
    109  
7.09 Burdensome Agreements
    110  
7.10 Use of Proceeds
    110  
7.11 Financial Covenants
    110  
7.12 Capital Expenditures
    111  
7.13 Amendments of Organization Documents
    111  
7.14 Accounting Changes
    111  
7.15 Prepayments, Etc. of Indebtedness
    111  
7.16 Amendment, Etc. of Acquisition Agreement, Related Documents and Debt
Documents
    111  
7.17 Designation of Senior Debt
    112  
7.18 Lease Obligations
    112  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    112  
8.01 Events of Default
    112  
8.02 Remedies Upon Event of Default
    115  
8.03 Application of Funds
    116  
ARTICLE IX ADMINISTRATIVE AGENT
    117  
9.01 Appointment and Authority
    117  
9.02 Rights as a Lender
    117  
9.03 Exculpatory Provisions
    118  
9.04 Reliance by Administrative Agent
    119  
9.05 Delegation of Duties
    119  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 9.06 Resignation of Administrative Agent
    119  
 9.07 Non-Reliance on Administrative Agent and Other Lenders
    120  
 9.08 No Other Duties, Etc.
    120  
 9.09 Administrative Agent May File Proofs of Claim
    120  
 9.10 Collateral and Guaranty Matters
    121  
ARTICLE X MISCELLANEOUS
    122  
10.01 Amendments, Etc.
    122  
10.02 Notices; Effectiveness; Electronic Communications
    123  
10.03 No Waiver; Cumulative Remedies
    125  
10.04 Expenses; Indemnity; Damage Waiver
    125  
10.05 Payments Set Aside
    127  
10.06 Successors and Assigns
    128  
10.07 Treatment of Certain Information; Confidentiality
    133  
10.08 Right of Setoff
    134  
10.09 Interest Rate Limitation
    134  
10.10 Counterparts; Integration; Effectiveness
    134  
10.11 Survival of Representations and Warranties
    135  
10.12 Severability
    135  
10.13 Replacement of Lenders
    135  
10.14 Governing Law; Jurisdiction; Etc.
    136  
10.15 Waiver of Jury Trial
    137  
10.16 California Judicial Reference
    137  
10.17 No Advisory or Fiduciary Responsibility
    137  
10.18 USA PATRIOT Act Notice
    138  
10.19 Time of the Essence
    138  
10.20 Judgment Currency
    138  
10.21 Appointment and Authority of the Company
    139  
10.22 ENTIRE AGREEMENT
    139  
10.23 Lenders’ Joint and Several Rights with Respect to Taiwanese Collateral
    139  

v



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
2.01
  Commitments and Applicable Percentages
5.03
  Certain Authorizations
5.05
  Existing Indebtedness
5.06
  Litigation
5.07
  Material Contracts
5.08(b)
  Existing Liens
5.08(c)
  Owned Real Property
5.08(d)(i)
  Leased Real Property (Lessee)
5.08(d)(ii)
  Leased Real Property (Lessor)
5.08(e)
  Existing Investments
5.08(f)
  Material Personal Property
5.08(g)
  Accounts
5.12(d)(ii)
  Foreign Plans
5.13
  Subsidiaries and Other Equity Investments; Loan Parties
5.17
  Intellectual Property Matters
5.21
  Perfection Filings
5.22
  Taxes, Etc.
6.02(f)
  Certain Other Information
6.13
  Guarantors
7.02
  Continuing Indebtedness
7.09
  Burdensome Agreements
10.02
  Administrative Agent’s Office, Certain Addresses for Notices
10.06
  Processing and Recordation Fees

vi



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Form of
   
 
   
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C-1
  Term Note
C-2
  Revolving Credit Note
D
  Compliance Certificate
E
  Assignment and Assumption
F-1
  Company Guaranty
F-2
  US Subsidiary Guaranty
F-3
  Japanese Guaranty
F-4
  UK Subsidiary Guaranty
F-5
  Taiwanese Subsidiary Guaranty
G-1
  US Security Agreement
G-2
  Japanese Security Agreements
G-3
  UK Security Agreements
G-4
  Taiwanese Security Agreements
H
  Designated Borrower Request and Assumption Agreement
I
  Designated Borrower Notice
J
  Closing Date Certificate
K
  Solvency Certificate

vii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is entered into as of June 22, 2006, among ASYST
TECHNOLOGIES, INC., a California corporation (the “Company”), ASYST JAPAN, INC.,
a Japanese corporation (“AJI”), and certain other Subsidiaries of the Company
from time to time party hereto pursuant to Section 2.14 (each a “Designated
Borrower” and, together with the Company and AJI, the “Borrowers”), each
financial institution from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
     Pursuant to the Share Purchase Agreement, dated as of June 22, 2006 (the
“Acquisition Agreement”), among the Company, AJI and Shinko Electric, Co. Ltd.
(“Shinko”), AJI will acquire 44.1% of the outstanding Equity Interests in Asyst
Shinko, Inc., a Japanese corporation (“ASI”), not currently owned by AJI (the
“Acquisition”).
     The Company has requested that the Lenders provide a term loan facility and
a revolving credit facility to finance the Acquisition and the transaction costs
associated therewith, and for general corporate purposes of the Company and its
Subsidiaries, and the Lenders are willing to do so on the terms and conditions
set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Accounts” means, collectively, “deposit accounts”, “securities accounts”
and “commodities accounts” as such terms are defined in the UCC.
     “Acquisition” has the meaning specified in the Preliminary Statements.
     “Acquisition Agreement” has the meaning specified in the Preliminary
Statements.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent or any designee of the foregoing.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “AJI” is defined in the introductory paragraph hereto.
     “AJI Japanese Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-2A.
     “Applicable Foreign Obligor Documents” has the meaning specified in Section
5.22.
     “Applicable Percentage” means (a) in respect of the Term Loan Facility,
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the Closing Date, such Term Lender’s Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time. If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2006, (i) with respect to
the Revolving Credit Facility, 1.75% per annum for Base Rate Loans and 2.75% per
annum for Eurodollar Rate Loans and (ii) with respect to the Term Loan Facility,
1.60% per annum for Base Rate Loans and 2.60% per annum for Eurodollar Rate
Loans and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

2



--------------------------------------------------------------------------------



 



                                                  Applicable Rate              
      Revolving Credit Facility   Term Loan Facility         Consolidated      
    Eurodollar                 Pricing   Total Leverage   Commitment   Rate &
Letters           Eurodollar     Level   Ratio   Fee   of Credit   Base Rate  
Rate   Base Rate   1    
less than or equal to 2.0:1
    0.375 %     2.00 %     1.00 %     1.85 %     0.85 %   2    
greater than 2.0:1 but less than or equal to 2.5:1
    0.375 %     2.25 %     1.25 %     2.10 %     1.10 %   3    
greater than 2.5:1 but less than or equal to 3.0:1
    0.50 %     2.50 %     1.50 %     2.35 %     1.35 %   4    
greater than 3.0:1
    0.50 %     2.75 %     1.75 %     2.60 %     1.60 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 4
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered; provided further that if the
Company has not filed its Form 10-K for the fiscal year ending March 31, 2006
with the SEC by (a) September 30, 2006, the Applicable Rate from the beginning
of the next succeeding fiscal quarter to the earlier of (x) the date such Form
10-K is filed with the SEC and (y) January 1, 2007, shall be equal to the
Applicable Rate then in effect (without giving effect to this proviso) plus
0.25% and (b) December 31, 2006, the Applicable Rate from the beginning of the
next succeeding fiscal quarter to the date such Form 10-K is filed with the SEC
shall be equal to the Applicable Rate then in effect (without giving effect to
this proviso) plus 0.50% (it being understood that, in each case, upon filing of
such Form 10-K with the SEC, this proviso shall no longer be in effect and the
Applicable Rate shall be as otherwise determined in accordance with this
definition).
     “Applicable Revolving Credit Percentage” means, with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
     “Applicable Time” means, with respect to any borrowings and payments in
Yen, the local time in the place of settlement for Yen as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
     “Applicant Borrower” has the meaning specified in Section 2.14.
     “Appropriate Lender” means, at any time, (a) with respect to the Term Loan
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued

3



--------------------------------------------------------------------------------



 



pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC in its capacity as sole
lead arranger and sole book manager.
     “ASI” has the meaning specified in the Preliminary Statements hereto.
     “Asset Trigger Event” means, with respect to any Subsidiary, at any time
the aggregate book value of the assets of such Subsidiary located in one
country, together with the aggregate book value of the assets located in such
country of the Company or each other Subsidiary, equals or exceed $1,000,000.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “ATI Japanese Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-2B.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended March 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date for the Revolving Credit Facility,
(b) the date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

4



--------------------------------------------------------------------------------



 



     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.
     “Borrowers” each has the meaning specified in the introductory paragraph
hereto.
     “Borrower Account” has the meaning specified in Section 2.05(d).
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Loan Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market;
     (b) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in a currency other than Dollars, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
     (c) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars, or any other dealings in any
currency other than Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

5



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Collateral Account” means a blocked, non-interest bearing deposit
account of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

6



--------------------------------------------------------------------------------



 



     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the US Environmental Protection
Agency.
     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 20% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by

7



--------------------------------------------------------------------------------



 



any person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or Persons have the right to acquire
pursuant to any option right) representing 20% or more of the combined voting
power of such securities; or
     (d) a “change of control” or any comparable term under, and as defined in,
any Sub Debt Documents shall have occurred.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Closing Date Certificate” means the closing date certificate executed and
delivered by a Responsible Officer of each Loan Party substantially in the form
of Exhibit J.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means, collectively, all of the US Collateral, the Japanese
Collateral, the UK Collateral, the Taiwanese Collateral and the Other Foreign
Collateral.
     “Collateral Documents” means, collectively, the US Collateral Documents,
the Japanese Collateral Documents, the UK Collateral Documents, the Taiwanese
Collateral Documents and the Other Foreign Collateral Documents.
     “Commitment” means a Term Loan Commitment or a Revolving Credit Commitment,
as the context may require.
     “Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means the Company Guaranty made by the Company in favor
of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F-1.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBITDA” means, at any date of determination, an amount equal
to Consolidated Net Income of the Company and its Subsidiaries on a consolidated
basis for the

8



--------------------------------------------------------------------------------



 



most recently completed Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes
payable, and (iii) depreciation and amortization expense and minus (b) to the
extent included in calculating such Consolidated Net Income, Federal, state,
local and foreign income tax credits (in each case of or by the Company and its
Subsidiaries for such Measurement Period).
     “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate
amount of all Capital Expenditures, and less (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash to (b) the sum of
(i) Consolidated Interest Charges and (ii) the aggregate principal amount of all
regularly scheduled principal payments, current maturities of borrowed money and
redemptions or similar acquisitions for value of outstanding debt for borrowed
money, but excluding any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02, in each case, of or by the Company and its Subsidiaries for the
most recently completed Measurement Period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Company and its Subsidiaries on a consolidated basis, the sum of all
Funded Indebtedness.
     “Consolidated Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent paid or payable in cash and treated as interest in accordance with GAAP,
(b) all cash interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense under Capitalized Leases that is paid or
payable in cash and treated as interest in accordance with GAAP, in each case,
of or by the Company and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.
     “Consolidated Net Income” means, at any date of determination, the net
income (or loss) of the Company and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains for such Measurement Period,
(b) the net income of any Subsidiary during such Measurement Period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Company’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such Period of any Person if such Person is not a Subsidiary, except that
the Company’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Period to the Company or
a Subsidiary as a dividend or other distribution (and in the case of a dividend
or other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to the Company as described in clause (b) of
this proviso).

9



--------------------------------------------------------------------------------



 



     “Consolidated Senior Indebtedness” means the Obligations and any and all
other Consolidated Funded Indebtedness other than the Subordinated Notes.
     “Consolidated Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Indebtedness as of such date
to (b) Consolidated EBITDA of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
     “Continuing Debt” has the meaning specified in Section 7.02(d).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” means an agreement in form and substance satisfactory
to the Administrative Agent which provides for the Administrative Agent to have
“control” (as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as such term relates to commodity
contracts, or as used in Section 9-104(a) of the UCC, as such term relates to
deposit accounts).
     “Copyright Security Agreement” means any Copyright Security Agreement
executed and delivered by any Obligor, in substantially the form of Exhibit C to
the US Security Agreement.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States (and
any similar provisions of Japanese Laws, UK Laws, Taiwanese Laws and Laws of any
jurisdiction where Other Foreign Loan Parties are located), the and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Japan or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

10



--------------------------------------------------------------------------------



 



     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; provided that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including the highest Applicable Rate) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the highest Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.14.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.14.
     “Disclosed Litigation” has the meaning set forth in Section 5.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Yen, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Yen.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

11



--------------------------------------------------------------------------------



 



those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

12



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that
bears interest at a rate based on the Eurodollar Rate. Eurodollar Rate Loans may
be denominated in Dollars or in Yen. Except as set forth in Section 2.02(c), all
Loans denominated in Yen must be Eurodollar Rate Loans.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Accounts” means, collectively, Accounts of the Company and its
Subsidiaries (other than Accounts held at Bank of America or any other Secured
Party), the average monthly balance of which at any time, either individually or
in the aggregate with all such other Accounts, does not exceed $1,000,000.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located and (c) except as provided
in the following sentence, in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
tax pursuant to Section 3.01(a). Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender

13



--------------------------------------------------------------------------------



 



hereunder or under any other Loan Document, provided that such Lender shall have
complied with the last paragraph of Section 3.01(e).
     “Existing Indebtedness” has the meaning specified in Section 5.05(b).
     “Facility” means the Term Loan Facility or the Revolving Credit Facility,
as the context may require.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated February 15, 2006, among the
Company, the Administrative Agent and the Arranger.
     “Filing System” has the meaning specified in Section 6.16.
     “Forbearance Letter” means the Forbearance Letter, dated as of the Closing
Date, between the Company and the Administrative Agent.
     “Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party other than a US Loan Party.
     “Foreign Plan” has the meaning specified in Section 5.12(d).
     “Foreign Plan Event” means (a) termination in whole of a Foreign Plan by
the Company or any of its Subsidiaries; (b) commencement of proceedings by the
applicable pension regulator to terminate in whole a Foreign Plan;
(c) withdrawal by the Company or any of its Subsidiaries from a “multi-employer
pension plan,” as defined under any applicable Foreign Government Scheme or
Arrangement; or (d) an event which constitutes grounds under any applicable
Foreign Government Scheme or Arrangement for the applicable pension regulator to
remove the administrator of a Foreign Plan.

14



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Indebtedness” means, with respect to any Person, (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Company or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States, Japan
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Granting Lender” has the meaning specified in Section 10.06(h).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

15



--------------------------------------------------------------------------------



 



purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
     “Guaranties” means the Company Guaranty, the US Subsidiary Guaranty, the
Japanese Guaranty, the UK Subsidiary Guaranty, the Taiwanese Subsidiary Guaranty
and each Other Foreign Subsidiary Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Secured Hedge Agreement.
     “Honor Date” has the meaning specified in Section 2.03(c).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all obligations, direct, contingent or otherwise, of such Person
relative to the face amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business

16



--------------------------------------------------------------------------------



 



and not past due for more than 90 days (or 150 days in the case of trade
accounts payable of any Japanese Loan Party) after the date on which such trade
account was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), each Quarterly Payment Date and the Maturity Date of the Facility under
which such Loan was made (with Swing Line Loans being deemed made under the
Revolving Credit Facility for purposes of this definition).
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
(if available to all relevant Lenders) six months thereafter, as selected by the
Company in its Committed Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such

17



--------------------------------------------------------------------------------



 



Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, the
Company’s internal controls over financial reporting, in each case as described
in the Securities Laws.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “IP Rights” has the meaning specified in Section 5.18.
     “IP Security Agreements” means Trademark Security Agreements, Copyright
Security Agreements, Patent Security Agreements and each other security or
pledge agreement under which intellectual property of the Loan Parties is
pledged to the Administrative Agent.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
     “Japanese Borrowers” means, collectively, AJI and, upon becoming a
Designated Borrower, ASI.
     “Japanese Collateral” means all of the “Collateral” and “Mortgaged
Property” (or similar terms) referred to in the Japanese Collateral Documents
and all of the other property that is or is

18



--------------------------------------------------------------------------------



 



intended under the terms of the Japanese Collateral Documents to be subject to
Liens in favor of the Secured Parties (or any of them).
     “Japanese Collateral Documents” means, collectively, the Japanese Security
Agreements, the Japanese Mortgages, each of the mortgages, collateral
assignments, Japanese Security Agreement supplements, security agreements,
pledge agreements or other similar agreements executed by any Japanese Borrower
or any Japanese Subsidiary Guarantor and delivered to the Administrative Agent
in accordance with Section 6.13, and each of the other agreements, instruments
or documents executed and/or delivered by any Japanese Subsidiary Guarantor that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.
     “Japanese Guaranty” means each Guaranty made by the Japanese Borrowers and
the Japanese Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit F-3.
     “Japanese Loan Party” means any Loan Party organized under the Laws of
Japan or any political subdivision or jurisdiction thereof.
     “Japanese Mortgages” means each Mortgage delivered by a Japanese Loan
Party.
     “Japanese Security Agreement” means each of the ATI Japanese Security
Agreement, the AJI Japanese Security Agreement and each other pledge and
security agreement and pledge and security agreement supplement delivered by a
Japanese Borrower or a Japanese Subsidiary Guarantor in accordance with
Section 6.13.
     “Japanese Subsidiary” means any Subsidiary organized under the Laws of
Japan or any political subdivision or jurisdiction thereof.
     “Japanese Subsidiary Guarantors” means, collectively, the Japanese
Subsidiaries (including the Japanese Borrowers) listed on Schedule 6.13 and each
other Japanese Subsidiary that executes and delivers a guaranty or guaranty
supplement in accordance with Section 6.13.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage. All L/C Advances shall be
denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

19



--------------------------------------------------------------------------------



 



     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder.
Letters of Credit may be issued in Dollars or in Yen.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $20,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.

20



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranties, (d) the Collateral Documents, (e) the Fee Letter, (f) each
Issuer Document, (g) each Secured Hedge Agreement, (h) each Secured Cash
Management Agreement, (i) each Designated Borrower Request and Assumption
Agreement and (j) the Forbearance Letter; provided that for purposes of the
definition of “Material Adverse Effect” and Articles IV through IX, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.
     “Loan Parties” means, collectively, the Company, each Japanese Borrower,
each Subsidiary Guarantor and each Designated Borrower.
     “Lost AJI Stock Certificates” has the meaning specified in Section
4.01(a)(iv)(A).
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
     “Material Contract” means, collectively, the Acquisition Agreement and
Related Documents and, with respect to the Company or any Subsidiary, each other
contract to which such Person is a party and which (a) involves aggregate
consideration payable to or by such Person of $500,000 or more in any year,
(b) involves Indebtedness of such Person of $500,000 or more, (c) involves
Indebtedness owed to such Person of $500,000 or more or (d) is otherwise
material to the business or operations of such Person; provided that Material
Contracts shall not include (x) Loan Documents, (y) contracts with attorneys,
accountants and other professionals or (z) customer purchase orders under which
an amount equal to or greater than 90% of total payments are to be made within
the first three months of such order (other than such purchase orders that,
individually or in the aggregate with all purchase orders with the same
customer, provide for payments to the Company and/or any of its Subsidiaries
over the term of such purchase order(s), which, in the aggregate, equal or
exceed 10% of the quarterly revenue of the Company and its Subsidiaries, taken
as a whole).
     “Material Personal Property” means the following types of personal
property: goods, consumer goods, equipment, chattel paper, instruments,
promissory notes, investment property, rights to payment for money or funds
advanced or sold, insurance proceeds, general intangibles, payment intangibles,
letter-of-credit rights and commercial tort claims, in each case with a book
value greater than or equal to $500,000 individually or in the aggregate (with
all other property of the same type); provided that “Material Personal Property”
shall not include inventory, accounts, deposit accounts, securities accounts,
commodity accounts, commodity contracts or Material Contracts. To the extent any
of the above terms are defined in Articles 8 or 9 of the UCC such terms shall
has such definitions (it being understood that such definitions shall equally
apply to property located in the US and property not located in the US).

21



--------------------------------------------------------------------------------



 



     “Material Property” means, collectively, Material Personal Property,
Material Real Property and Material Contracts.
     “Material Real Property” means, collectively, (a) any real property with a
book value greater than or equal to $1,000,000 individually or in the aggregate
during a fiscal year and (b) any lease of real property which contains personal
property with a book value greater than or equal to $1,000,000, or which is
material to the business or operations of the Loan Party or Subsidiary with an
interest therein.
     “Maturity Date” means the earlier of (a) the third anniversary of the
Closing Date and (b) unless the aggregate outstanding principal amount of the
Subordinated Notes have been Refinanced prior to such date and the maturity date
thereof extended to a date at least 91 days following the date set forth in
clause (a) above, March 31, 2008.
     “Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company or, if fewer than four consecutive
fiscal quarters of the Company have been completed since the Closing Date, the
fiscal quarters of the Company that have been completed since the Closing Date.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” means a deed of trust, trust deed, deed to secure debt,
mortgage, leasehold mortgage and leasehold deed of trust, in form and substance
satisfactory to the Administrative Agent.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any and all Loan Parties arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

22



--------------------------------------------------------------------------------



 



venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Other AJI Equity Interests” means Equity Interests of AJI owned by any
Person other than the Loan Parties.
     “Other Foreign Collateral” means all of the “Collateral” and “Mortgaged
Property” (or similar terms) referred to in the Other Foreign Collateral
Documents and all of the other property that is or is intended under the terms
of the Other Foreign Collateral Documents to be subject to Liens in favor of the
Secured Parties (or any of them).
     “Other Foreign Collateral Documents” means, collectively, the Other Foreign
Security Agreements, the Other Foreign Mortgages, each of the mortgages,
collateral assignments, Other Foreign Security Agreement supplements, security
agreements, pledge agreements or other similar agreements executed by any Other
Foreign Loan Party and delivered to the Administrative Agent in accordance with
Section 6.13, and each of the other agreements, instruments or documents
executed by any Other Foreign Loan Party in connection with any Loan Document
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.
     “Other Foreign Loan Party” means any Loan Party that is not a US Loan
Party, a Japanese Loan Party, a UK Loan Party or a Taiwanese Loan Party.
     “Other Foreign Mortgages” means each Mortgage delivered by an Other Foreign
Loan Party.
     “Other Foreign Security Agreements” means each pledge and security
agreement and pledge and security agreement supplement delivered by an Other
Foreign Loan Party in accordance with Section 6.13.
     “Other Foreign Subsidiary” means any Subsidiary that is not a US
Subsidiary, a Japanese Subsidiary, a UK Subsidiary or a Taiwanese Subsidiary.
     “Other Foreign Subsidiary Guarantors” means, collectively, each Other
Foreign Subsidiary that executes and delivers a guaranty or guaranty supplement
in accordance with Section 6.13.
     “Other Foreign Subsidiary Guaranty” means each Guaranty made by the Other
Foreign Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders in accordance with Section 6.13.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

23



--------------------------------------------------------------------------------



 



     “Outstanding Amount” means (a) with respect to Term Loans and Revolving
Credit Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans and Revolving Credit Loans, as the case
may be, occurring on such date; (b) with respect to Swing Line Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Swing Line Loans occurring
on such date; and (c) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
Yen, the rate of interest per annum at which overnight deposits in Yen, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.
     “Participant” has the meaning specified in Section 10.06(d).
     “Patent Security Agreement” means any Patent Security Agreement executed
and delivered by any Obligor, in substantially the form of Exhibit A to the US
Security Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCAOB” means the Public Company Accounting Oversight Board.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Debt” means all notes and other instruments evidencing
Indebtedness pledged under any and all Security Agreements.

24



--------------------------------------------------------------------------------



 



     “Pledged Equity” means all Equity Interests pledged under any and all
Security Agreements.
     “Prepayment Amount” has the meaning specified in Section 2.05(a).
     “Prepayment Date” has the meaning specified in Section 2.05(a).
     “Prepayment Notice” has the meaning specified in Section 2.05(a).
     “Quarterly Payment Date” means the last Business Day of each of March,
June, September and December.
     “Refinancings” means any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased (other
than with respect to Subordinated Notes) at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; provided that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Company as prescribed by the
Securities Laws.
     “Related Documents” means each of the Ancillary Agreements identified in
the Acquisition Agreement and each other material agreement entered into in
connection with the Acquisition Agreement.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

25



--------------------------------------------------------------------------------



 



     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Required Revolving Lenders” means, as of any date of determination, at
least two Revolving Credit Lenders holding more than 50% of the sum of (a) the
Total Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) the aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
     “Required Term Lenders” means, as of any date of determination, at least
two Term Lenders holding more than 50% of the Term Loan Facility on such date;
provided that the portion of the Term Loan Facility held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(other than a Japanese Loan Party), or any director, in the case of any Japanese
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurodollar Rate Loan denominated in
Yen, and (ii) each date of a continuation of a Eurodollar Rate Loan denominated
in Yen pursuant to Section 2.02; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in Yen, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount),

26



--------------------------------------------------------------------------------



 



(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in Yen, and (iv) the last Business Day of each calendar month and
such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Lenders shall require.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Closing Date the Revolving Credit Facility is $90,000,000.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(b).
     “Revolving Credit Note” means a promissory note made by a Borrower in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars and payments in Yen, immediately available funds, and (b) with respect
to disbursements in Yen, funds available on a basis as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement for the settlement of international banking
transactions in Yen.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Borrower and any Cash Management Bank.

27



--------------------------------------------------------------------------------



 



     “Secured Hedge Agreement” means any interest rate Swap Contract permitted
under Section 7.02(a) that is entered into by and between any Borrower and any
Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, or by the Secured Parties pursuant to any other Loan
Document, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.
     “Security Agreements” means, collectively, the US Security Agreement, the
Japanese Security Agreements, the UK Security Agreements, the Taiwanese Security
Agreements and the Other Foreign Security Agreements.
     “Shinko” has the meaning specified in the Preliminary Statements.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the tangible and
intangible property (including goodwill) of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “SPC” has the meaning specified in Section 10.06(h).
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Yen.

28



--------------------------------------------------------------------------------



 



     “Sub Debt Documents” means, collectively, the loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing the terms of Subordinated Debt (including the
Subordinated Notes Documents).
     “Subordinated Debt” means unsecured Indebtedness of a Loan Party (including
the Subordinated Notes) subordinated in right of payment to the Obligations
pursuant to documentation containing redemption and other prepayment events,
maturities, amortization schedules, covenants, events of default, remedies,
acceleration rights, subordination provisions and other material terms
satisfactory to the Administrative Agent.
     “Subordinated Notes” means the 5 3/4% unsecured convertible subordinated
notes of the Company due July 3, 2008 in an aggregate principal amount of
$86,700,000 issued and sold on July 3, 2001 pursuant to the Subordinated Notes
Documents.
     “Subordinated Notes Documents” means the Indenture, dated as of July 3,
2001, between the Company and State Street Bank and Trust Company of California,
N.A., a national banking association, the Subordinated Notes and all other
agreements, instruments and other documents pursuant to which the Subordinated
Notes have been or will be issued or otherwise setting forth the terms of the
Subordinated Notes.
     “Subordination Provisions” is defined in Section 8.01(m).
     “Subsidiary” of a Person means a corporation, partnership, joint venture
(other than any joint venture resulting from any strategic investment or joint
development arrangement), limited liability company or other business entity of
which a majority of the shares of securities or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
     “Subsidiary Guarantors” means, collectively, the US Subsidiary Guarantors,
the Japanese Subsidiary Guarantors, the UK Subsidiary Guarantors, the Taiwanese
Subsidiary Guarantors and the Other Foreign Subsidiary Guarantors.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the

29



--------------------------------------------------------------------------------



 



International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Credit Facility. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “Taiwanese Collateral” means all of the “Collateral” and “Mortgaged
Property” (or similar terms) referred to in the Taiwanese Collateral Documents
and all of the other property

30



--------------------------------------------------------------------------------



 



that is or is intended under the terms of the Taiwanese Collateral Documents to
be subject to Liens in favor of the Secured Parties (or any of them).
     “Taiwanese Collateral Documents” means, collectively, the Taiwanese
Security Agreements, the Taiwanese Mortgages, each of the mortgages, collateral
assignments, Taiwanese Security Agreement supplements, security agreements,
pledge agreements or other similar agreements executed by any Taiwanese Loan
Party and delivered to the Administrative Agent in accordance with Section 6.13,
and each of the other agreements, instruments or documents executed by any
Taiwanese Loan Party that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
     “Taiwanese Loan Party” means any Loan Party that is organized under the
Laws of Taiwan or any political subdivision or jurisdiction thereof.
     “Taiwanese Mortgages” means each Mortgage delivered by a Taiwanese Loan
Party.
     “Taiwanese Security Agreements” means each pledge and security agreement,
in substantially the forms of Exhibit G-4A, G-4B, G-4C,
G-4D and G-4E and each other pledge and security agreement and pledge and
security agreement supplement delivered by a Taiwanese Loan Party in accordance
with Section 6.13.
     “Taiwanese Subsidiary” means any Subsidiary that is organized under the
Laws of Taiwan or any political subdivision or jurisdiction thereof.
     “Taiwanese Subsidiary Guarantors” means, collectively, the Taiwanese
Subsidiaries listed on Schedule 6.13 and each other Taiwanese Subsidiary that
executes and delivers a guaranty or guaranty supplement in accordance with
Section 6.13.
     “Taiwanese Subsidiary Guaranty” means each Guaranty made by the Taiwanese
Subsidiary Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F-5.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term Loans at such time.
     “Term Loan” means an advance made by any Term Lender under the Term Loan
Facility.
     “Term Loan Borrowing” means a borrowing consisting of simultaneous Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a).

31



--------------------------------------------------------------------------------



 



     “Term Loan Commitment” means, as to each Term Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the Yen amount set
forth opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
     “Term Loan Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Term Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time. As of the Closing Date the Term Loan Facility
is ¥2,940,000,000.
     “Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.
     “Threshold Amount” means $5,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “Transaction” means, collectively, (a) the consummation of the Acquisition,
(b) the entering into by the Loan Parties and their applicable Subsidiaries of
the Loan Documents and the Acquisition Agreement and Related Documents, in each
case, to which they are or are intended to be a party, (c) the Credit Extensions
made on the Closing Date, (d) the refinancing of certain outstanding
Indebtedness of the Borrower and its Subsidiaries and the termination of all
commitments with respect thereto and (e) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.
     “Trademark Security Agreement” means any Trademark Security Agreement
executed and delivered by any Obligor, in substantially in the form of Exhibit B
to the US Security Agreement.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “UK Collateral” means all of the “Collateral” and “Mortgaged Property” (or
similar terms) referred to in the UK Collateral Documents and all of the other
property that is or is

32



--------------------------------------------------------------------------------



 



intended under the terms of the UK Collateral Documents to be subject to Liens
in favor of the Secured Parties (or any of them).
     “UK Collateral Documents” means, collectively, the UK Security Agreements,
the UK Mortgages, each of the mortgages, collateral assignments, UK Security
Agreement supplements, security agreements, pledge agreements or other similar
agreements executed by any UK Loan Party and delivered to the Administrative
Agent in accordance with Section 6.13, and each of the other agreements,
instruments or documents executed by any UK Loan Party that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
     “UK Loan Party” means any Loan Party that is organized under the Laws of
England or Wales or any political subdivision or jurisdiction thereof.
     “UK Mortgages” means each Mortgage delivered by a UK Loan Party.
     “UK Security Agreements” means each pledge and security agreements, in
substantially the forms of Exhibit G-3A and Exhibit G-3B, and each other pledge
and security agreement and pledge and security agreement supplement delivered by
a UK Loan Party in accordance with Section 6.13.
     “UK Subsidiary” means any Subsidiary that is organized under the Laws of
England or Wales or any political subdivision or jurisdiction thereof.
     “UK Subsidiary Guarantors” means, collectively, the UK Subsidiaries listed
on Schedule 6.13 and each other UK Subsidiary that executes and delivers a
guaranty or guaranty supplement in accordance with Section 6.13.
     “UK Subsidiary Guaranty” means each Guaranty made by the UK Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F-4.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United Kingdom” and “U.K.” means the United Kingdom of Great Britain and
Northern Ireland.
     “United States” and “US” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “US Collateral” means all of the “Collateral” and “Mortgaged Property” (or
similar terms) referred to in the US Collateral Documents and all of the other
property that is or is intended under the terms of the US Collateral Documents
to be subject to Liens in favor of the Administrative Agent for the benefit of
the Secured Parties.

33



--------------------------------------------------------------------------------



 



     “US Collateral Documents” means, collectively, the US Security Agreement,
the US Mortgages, each of the mortgages, collateral assignments, US Security
Agreement supplements, security agreements, pledge agreements or other similar
agreements executed by any US Loan Party and delivered to the Administrative
Agent in accordance with Section 6.13, and each of the other agreements,
instruments or documents executed by any US Loan Party that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
     “US Loan Party” means any Loan Party that is organized under the Laws of
one of the states of the United States of America and that is not a CFC.
     “US Mortgages” means each Mortgage delivered by a US Loan Party.
     “US Security Agreement” means a pledge and security agreement, in
substantially the form of Exhibit G-1, and each other pledge and security
agreement and pledge and security agreement supplement delivered by a US Loan
Party in accordance with Section 6.13.
     “US Subsidiary” means any Subsidiary that is organized under the Laws of
one of the states of the United States of America and that is not a CFC.
     “US Subsidiary Guarantors” means, collectively, the US Subsidiaries listed
on Schedule 6.13 and each other US Subsidiary that executes and delivers a
guaranty or guaranty supplement in accordance with Section 6.13.
     “US Subsidiary Guaranty” means each Guaranty made by the US Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit F-2.
     “Yen” and “¥” mean the lawful currency of Japan.
     “Yen Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in Yen as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Yen with Dollars.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such

34



--------------------------------------------------------------------------------



 



Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB

35



--------------------------------------------------------------------------------



 



Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Yen. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
     (b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in Yen, such amount shall be the Yen
Equivalent of such Dollar amount (rounded to the nearest Yen, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
     1.06 Change of Currency. Each provision of this Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency.
     1.07 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
     1.08 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

36



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans.
     (a) The Term Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to AJI in Yen on
the Closing Date in an aggregate amount not to exceed such Term Lender’s Term
Loan Commitment. The Term Loan Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Term Loan
Commitments. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may only be Eurodollar Rate Loans, except as
provided in Section 2.02(c).
     (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in
Yen from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term Loan
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other and each continuation of
Eurodollar Rate Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans denominated in Dollars or of any
conversion of Eurodollar Rate Loans denominated in Dollars to Base Rate Loans,
(ii) five Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans denominated in Yen, and (iii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c),

37



--------------------------------------------------------------------------------



 



each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Company is requesting a Term Loan Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, (vi) the currency of the Revolving
Credit Loans to be borrowed, and (vii) if applicable, the Designated Borrower.
If the Company fails to specify a currency in a Committed Loan Notice requesting
a Revolving Credit Borrowing, then the Revolving Credit Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Revolving Credit
Loan in a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided that in the
case of a failure to timely request a continuation of Loans denominated in Yen,
such Loans shall be continued as Eurodollar Rate Loans in their original
currency with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan. No Loan may be converted into or continued as a Loan
denominated in a different currency. Revolving Credit Loans may be prepaid in
the original currency of such Revolving Credit Loan and reborrowed in the other
currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the Applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Committed Loans denominated in a currency other than Dollars, in each case as
described in the preceding clause. In the case of a Term Loan Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any Loan in
Yen, in each case on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Company;

38



--------------------------------------------------------------------------------



 



provided that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans (whether in
Dollars or Yen) without the consent of (x) with respect to Term Loans, the
Required Term Lenders, and (y) with respect to Revolving Credit Loans, the
Required Revolving Lenders. During the existence of an Event of Default (x) the
Required Term Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans that are Term Loans denominated in Yen be redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto, and (y) the Required
Revolving Lenders may demand that any or all of the then outstanding Eurodollar
Rate Loans that are Revolving Credit Loans denominated in Yen be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Term Loan Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than two Interest Periods in effect in
respect of the Term Loan Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight Interest Periods in effect in respect of the
Revolving Credit Facility.
     2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
and including the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in Yen for the account of any
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of any Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the aggregate Outstanding
Amount of the

39



--------------------------------------------------------------------------------



 



Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance, amendment or extension of a Letter of Credit shall be
deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date or last extension, unless all the Revolving
Credit Lenders have approved such expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000,
in the case of a standby Letter of Credit;

40



--------------------------------------------------------------------------------



 



     (D) except as otherwise agreed by the Administrative Agent and the L/C
issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or Yen; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the applicable
Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Borrower delivered to the L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter

41



--------------------------------------------------------------------------------



 



of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require. Additionally, the applicable Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
     (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by

42



--------------------------------------------------------------------------------



 



telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or any Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
     (iv) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, no Borrower shall be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is thirty (30) days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Revolving Credit Lender or any Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the applicable Borrower
and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in Yen, the applicable Borrower shall reimburse the L/C Issuer in
Yen, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the applicable Borrower shall
have notified the L/C Issuer promptly following receipt of the notice of drawing
that such Borrower will reimburse the L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit

43



--------------------------------------------------------------------------------



 



denominated in Yen, the L/C Issuer shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Yen (each such date, an “Honor Date”), the applicable
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. If
the applicable Borrower (or any other Borrower) fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in Yen) (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the applicable Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

44



--------------------------------------------------------------------------------



 



     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, any Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Company of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the applicable Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to

45



--------------------------------------------------------------------------------



 



such Lender its Applicable Revolving Credit Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of each applicable Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

46



--------------------------------------------------------------------------------



 



     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Currency to any Borrower or any Subsidiary or in
the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
     Each Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against the L/C Issuer, and the L/C
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit

47



--------------------------------------------------------------------------------



 



or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Within 3 Business Days following the request of
the Administrative Agent, (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the applicable Borrower shall, in
each case, Cash Collateralize the then Outstanding Amount of all L/C
Obligations.
     (ii) In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within three
Business Days after receipt of such notice, each Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to its pro rata share of
the amount by which the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit.
     (iii) The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
     (iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such Cash
Collateral and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America,
or, to the extent requested by the Company, invested in Cash Equivalents of a
tenor reasonably satisfactory to the Administrative Agent, which Cash
Equivalents shall be held in the name of the applicable Borrower and under
control of the Administrative Agent in a manner reasonably satisfactory to
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
applicable Borrower will, within 3 Business Days following demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds

48



--------------------------------------------------------------------------------



 



shall be applied, to the extent permitted under applicable Laws, to reimburse
the L/C Issuer; provided that, at the request of applicable Borrower, the
Administrative Agent shall, within a reasonable period after such request and so
long as no Default then exists and no L/C Obligations remain outstanding,
release the Cash Collateral held hereunder as security and shall assign,
transfer and deliver to the applicable Borrower (without recourse and without
any representations or warranty) such Cash Collateral as is then being released.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued, the rules
of the ISP shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit issued with respect to such
Borrower equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued with
respect to such Borrower, at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. In addition, each Borrower shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit issued with respect to such Borrower as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

49



--------------------------------------------------------------------------------



 



     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.
     2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Company shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Company may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone

50



--------------------------------------------------------------------------------



 



or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.
     (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time
in its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender

51



--------------------------------------------------------------------------------



 



shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swing Line Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.
     (d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until

52



--------------------------------------------------------------------------------



 



each Revolving Credit Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments. (a) Each Borrower may, upon notice (a “Prepayment
Notice”) from the Company to the Administrative Agent, at any time or from time
to time, voluntarily prepay Term Loans and Revolving Credit Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Revolving Credit Loans that are Eurodollar
Rate Loans denominated in Dollars, (B) five Business Days prior to any date of
prepayment of Revolving Credit Loans that are Eurodollar Rate Loans denominated
in Yen, (C) on the date of prepayment of Revolving Credit Loans that are Base
Rate Loans and (D) ten Business Days prior to any date of prepayment of Term
Loans; (ii) any prepayment of Eurodollar Rate Loans denominated in Dollars shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; (iii) any prepayment of Eurodollar Rate Loans denominated in Yen
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iv) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each Prepayment Notice shall specify the date (the “Prepayment
Date”) and amount (the “Prepayment Amount”) of such prepayment and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each Prepayment Notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). With respect to any Term Loan,
each Term Lender may decline to be prepaid on the Prepayment Date applicable to
a prepayment. If any Term Lender declines to be prepaid on a Prepayment Date,
(x) the applicable Borrower shall prepay each non-declining Term Lender an
amount equal to its Applicable Percentage of the Prepayment Amount specified in
the applicable Prepayment Notice on the Prepayment Date specified in such notice
and such amounts shall be due and payable on such date and (y) the applicable
Borrower may (but is not required to) make a prepayment to each declining Term
Lender in an amount equal to its Applicable Percentage of the Prepayment Amount
specified in such Prepayment Notice on the date that is thirty days following
the Prepayment Date specified in such notice, and each declining Term Lender
shall be required to accept such payment on such later date. If such Borrower
elects to make the voluntary prepayment described in clause (y) above, the
Company shall send notice (the “Declining Lender Notice”) to the Administrative
Agent and the applicable declining Term Lender five Business Days prior to the
date of such prepayment, which notice shall specify such later prepayment date
and the amount of the prepayment being made to each declining Lender based on
its Applicable Percentage of the Prepayment Amount specified in the original
Prepayment Notice and the Interest Period(s) of such Loans. If such Declining
Lender Notice is given by the Company, the applicable Borrower shall make such
prepayment and the payment amounts specified in such notice shall be due and
payable on the date specified therein.

53



--------------------------------------------------------------------------------



 



Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of (x) the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the principal repayment
installments thereof in inverse order of maturity and (y) the outstanding
Revolving Credit Loans shall be applied to the Revolving Credit Loans, and each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.
     (b) The Company may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) Mandatory.
     (i) If the Administrative Agent notifies the Company at any time that the
Total Revolving Credit Outstandings at such time exceed an amount equal to 105%
of the Revolving Credit Facility then in effect, then, within three Business
Days after receipt of such notice, each Borrower shall prepay its pro rata share
of the Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or each
Borrower shall Cash Collateralize the L/C Obligations in an amount equal to its
pro rata share of the aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Revolving Credit Facility then in effect; provided that, subject to the
provisions of Section 2.03(g)(ii), no Borrower shall be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Revolving Credit Outstandings
exceed the Revolving Credit Facility then in effect. The Administrative Agent
may, at any time and from time to time after the initial deposit of such Cash
Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
     (ii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(c), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Company or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

54



--------------------------------------------------------------------------------



 



     (d) On each date when the payment of any Obligations are due hereunder or
under any Note, each Borrower agrees to maintain on deposit in a Cash Collateral
Account (as such account shall be designated by such Borrower in a written
notice to the Administrative Agent from time to time, its “Borrower Account”) an
amount sufficient to pay such Obligations in full. Each Borrower hereby
authorizes the Administrative Agent (i) to deduct automatically all Obligations
when due hereunder, or under the Notes from the relevant Borrower Account, and
(ii) if and to the extent any payment under this Agreement or any other Loan
Document is not made when due, to deduct automatically any such amount from any
or all of the accounts of such Borrower maintained with the Administrative
Agent. The Administrative Agent agrees to provide timely notice to Borrower of
any automatic deduction made pursuant to this Section 2.05(d).
     2.06 Termination or Reduction of Commitments. (a) The Company may, upon
notice to the Administrative Agent, terminate the Revolving Credit Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Company shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such Sublimit
shall be automatically reduced by the amount of such excess. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Revolving Credit Facility. Any reduction of the Revolving
Credit Facility shall be applied to the Commitment of each Lender according to
its Applicable Percentage. All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination. In addition, the aggregate Term Loan Commitments shall be
automatically and permanently reduced to zero on the date of the Term Loan
Borrowing.
     (b) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Revolving Credit Commitment under this Section 2.06. Upon any reduction
of the Revolving Credit Commitments, the Revolving Credit Commitment of each
Revolving Credit Lender shall be reduced by such Lender’s Applicable Revolving
Credit Percentage of such reduction amount. All fees in respect of the Revolving
Credit Facility accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.
     2.07 Repayment of Loans. (a) Term Loans. The applicable Borrowers shall
make a scheduled repayment of the aggregate outstanding principal amount, if
any, of all Term Loans on each Quarterly Payment Date occurring during each
period set forth below in an amount equal to the percentage set forth below
opposite such period (or opposite such date) of the aggregate principal amount
of Term Loans made on the Closing Date:

55



--------------------------------------------------------------------------------



 



          Date   Percentage  
September 1, 2006 through (and including) June 30, 2007
    5.0 %
September 1, 2007 through (and including) December 31, 2008
    10.0 %
March 31, 2009
    10.0 %
June 30, 2009
    0.0 %

provided that the final principal repayment installment of the Term Loans shall
be repaid on the Maturity Date for the Term Loan Facility and in any event shall
be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.
     (b) Revolving Credit Loans. Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans made to such Borrower
outstanding on such date.
     (c) Swing Line Loans. The Company shall repay each Swing Line Loan on the
Maturity Date for the Revolving Credit Facility.
     2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all

56



--------------------------------------------------------------------------------



 



outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in Sections 2.03(i) and
(j):
     (a) Commitment Fee. Each Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on each Quarterly Payment Date, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (b) Other Fees. (i) The Company shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
     (ii) Each Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or in the case of interest in respect of Loans denominated
in Yen as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided

57



--------------------------------------------------------------------------------



 



that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loan denominated in Yen, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder with respect to principal and interest on Loans
denominated in Yen shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Yen and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in Yen, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Yen payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received

58



--------------------------------------------------------------------------------



 



by the Administrative Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in Yen, shall in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest

59



--------------------------------------------------------------------------------



 



thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
     A notice of the Administrative Agent to any Lender or the Company with
respect to any amount owing under this clause (b) shall be conclusive, absent
manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan

60



--------------------------------------------------------------------------------



 



Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payment on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.14 Designated Borrowers; Relationship among Borrowers. (a) The Company
may at any time, upon not less than 15 Business Days’ notice from the Company to
the Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate any additional
Subsidiary Guarantor (an “Applicant Borrower”) as a Designated Borrower to
receive Revolving Credit Loans hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Revolving Credit Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required

61



--------------------------------------------------------------------------------



 



by the Administrative Agent or the Required Revolving Lenders in their sole
discretion, and Notes signed by such new Borrowers to the extent any Revolving
Credit Lenders so require. If the Administrative Agent and the Required
Revolving Lenders agree that an Applicant Borrower shall be entitled to receive
Revolving Credit Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit I (a “Designated Borrower Notice”) to the
Company and the Revolving Credit Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Revolving Credit Lenders agrees to permit such
Designated Borrower to receive Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Committed Loan Notice or Letter of Credit Application may be submitted by or
on behalf of such Designated Borrower until the date five Business Days after
such effective date; and provided further that, effective as of the date hereof,
the Required Revolving Lenders agree that ASI may become a “Designated Borrower”
pursuant hereto (subject to satisfaction of Section 6.13 and the conditions set
forth in this Section 2.14) without any requirement of further written consent
from the Required Revolving Lenders.
     (b) The Obligations of the Company shall not be joint or several with AJI,
ASI or any Designated Borrower that is a Foreign Subsidiary, but shall be joint
and several with any Designated Borrower that is a US Subsidiary. The
Obligations of AJI, ASI and all Designated Borrowers that are Foreign
Subsidiaries shall be joint and several in nature among AJI, ASI, all Designated
Borrowers and the Company.
     (c) Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders, to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
     (d) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

62



--------------------------------------------------------------------------------



 



     2.15 Increase in Revolving Credit Commitments. (a) Request for Increase.
Provided there exists no Default, upon notice to the Administrative Agent (which
shall promptly notify the Revolving Credit Lenders), the Company may from time
to time, request an increase in the Revolving Credit Facility by an amount (for
all such requests) not exceeding $50,000,000; provided that any such request for
an increase shall be in a minimum amount of $20,000,000. At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Credit Lender is requested
to respond (which shall in no event be less than ten Business Days from the date
of delivery of such notice to the Revolving Credit Lenders).
     (b) Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Revolving Credit Lender
of the Revolving Credit Lenders’ responses to each request made hereunder. To
achieve the full amount of a requested increase, and subject to the approval of
the Administrative Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees to become Revolving Credit Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.
     (d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Company and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Company, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Revolving Credit
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists. The Borrowers shall prepay any Revolving Credit Loans

63



--------------------------------------------------------------------------------



 



outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the respective Borrowers hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
applicable Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower such shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of clause (a) above, each Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

64



--------------------------------------------------------------------------------



 



     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the applicable Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (B) duly completed copies of Internal Revenue
Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
     Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for US
withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and

65



--------------------------------------------------------------------------------



 



forms required by any relevant taxing authorities under the Laws of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Laws to confirm such Lender’s entitlement to any available exemption from,
or reduction of, applicable withholding taxes in respect of all payments to be
made to such Lender outside of the US by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction. Each Lender shall promptly (i) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that any Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, each of the Borrowers shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This clause shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     3.02 Illegality. Subject to Section 3.06 below to the extent applicable, if
any Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
(whether denominated in Dollars or Yen), or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or Yen in the applicable interbank market, then, on
notice thereof by such

66



--------------------------------------------------------------------------------



 



Lender to the Company through the Administrative Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans in the affected currency or
currencies or, in the case of Eurodollar Rate Loans in Dollars, to convert Base
Rate Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
Yen) are not being offered to banks in the applicable offshore interbank market
for such currency for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan (whether denominated in Dollars or Yen), or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans in the affected currency or currencies
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans in the affected currency or currencies or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans (a) Increased Costs
Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

67



--------------------------------------------------------------------------------



 



     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the applicable
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The applicable Borrower shall pay (or cause
the applicable Designated Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s

68



--------------------------------------------------------------------------------



 



intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) Additional Reserve Requirements. The applicable Borrower shall pay (or
cause the applicable Designated Borrower to pay) to each Lender, (i) as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurodollar funds or deposits (currently
known as “Eurodollar liabilities”), additional interest on the unpaid principal
amount of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurodollar Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any actual loss, cost or expense incurred by it
as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in Yen on its
scheduled due date or any payment thereof in a different currency; or
     (d) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

69



--------------------------------------------------------------------------------



 



including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives (or would be required to give) a notice
pursuant to Section 3.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
(or to cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent (other than those
conditions expressly provided for in Section 6.26):
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated

70



--------------------------------------------------------------------------------



 



the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
     (ii) Notes executed by the Borrowers in favor of each Lender requesting
Notes;
     (iii) each of the Company Guaranty (duly executed by the Company), the
Japanese Guaranty (duly executed by AJI) , the UK Guaranty (duly executed by
Asyst Technologies Europe Ltd.) and the Taiwanese Guaranty (duly executed by
Asyst Tech Taiwan Ltd.);
     (iv) each of the US Security Agreement (duly executed by the Company and
AJI), the AJI Japanese Security Agreement (duly executed by AJI), the ATI
Japanese Security Agreement (duly executed by the Company), each UK Security
Agreement (each duly executed by Asyst Technologies Europe Ltd.) and each
Taiwanese Security Agreement (each duly executed by Asyst Tech Taiwan Ltd. and,
as applicable, the Company), together with:
     (A) certificates representing the Pledged Equity referred to therein (other
than with respect to Pledged Equity representing 2.1% of Equity Interests in AJI
owned by ATI to the extent that such certificates have been lost (the “Lost AJI
Stock Certificates”), so long as the Company delivers an executed affidavit of
lost shares with respect to such certificates) accompanied by undated stock
powers executed in blank and instruments evidencing the Pledged Debt indorsed in
blank,
     (B) copies of proper financing statements or other filing documents, duly
filed on or before the Closing Date under the Uniform Commercial Code (or
similar legal or filing regime) of all jurisdictions necessary or desirable in
order to perfect the Liens (that can be perfected by filing) created under each
Security Agreement, covering the Collateral described in such Security
Agreement,
     (C) completed requests for information, dated on or before the Closing
Date, listing all effective financing statements (or similar filings) filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements to the extent
that requests for information are recognized in such jurisdictions,
     (D) account control agreements (or similar agreements) duly executed by the
appropriate parties with respect to the Borrower Accounts, and

71



--------------------------------------------------------------------------------



 



     (E) evidence of the completion of all other actions, recordings and filings
of or with respect to each Security Agreement necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters, UCC-3 (or similar termination filings) termination statements and
landlords’ and bailees’ waiver and consent agreements);
     (v) an access agreement, in form and substance satisfactory to the
Administrative Agent, executed by each of the lessors of the leased real
properties listed in the first row of item 1 on Schedule 5.08(d)(i);
     (vi) IP Security Agreements, each dated as of the Closing Date, duly
executed and delivered by each Loan Party that has delivered a Security
Agreement and owns or has applied for any patents, copyrights and/or trademarks,
together with (A) evidence that all action necessary or desirable in order to
perfect the Liens created under the Security Agreements and the IP Security
Agreements has been taken and (B) completed requests for information, dated on
or before the Closing Date, listing all effective prior Liens on the collateral
referred to in the IP Security Agreements, together with evidence of such prior
Liens;
     (vii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party necessary or as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
     (viii) such documents and certifications necessary or as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Company and each other Borrower and each
Subsidiary Guarantor is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (ix) an opinion of Baker & McKenzie LLP, US counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;
     (x) an opinion of Baker & McKenzie LLP, Japanese counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders;
     (xi) an opinion of Baker & McKenzie LLP, U.K. counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
satisfactory to the Administrative Agent and the Required Lenders;

72



--------------------------------------------------------------------------------



 



     (xii) an opinion of Baker & McKenzie LLP, Taiwanese counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and the Required Lenders;
     (xiii) a Closing Date Certificate, dated as of the Closing Date, in which
certificate a Responsible Officer of each Loan Party shall certify that (A) the
conditions specified in Article IV have been satisfied, (B) there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect and (C) the statements made therein shall
be deemed to be true and correct representations and warranties of such Loan
Parties as of such date, and, at the time such certificate is delivered, such
statements shall in fact be true and correct. All documents and agreements
required to be appended to the Closing Date Certificate in accordance therewith
shall be in form and substance satisfactory to the Administrative Agent, shall
have been executed and delivered by the requisite parties, and shall be in full
force and effect;
     (xiv) a certificate attesting to the Solvency of each Loan Party before and
after giving effect to the Transaction, from its chief financial officer, in
substantially the form of Exhibit K;
     (xv) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
     (xvi) a copy of the Acquisition Agreement and Related Documents, duly
executed by the parties thereto, together with all exhibits and schedules
thereto;
     (xvii) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Company ended December 31, 2005, signed by chief executive
officer, chief financial officer, treasurer or controller of the Company,
evidencing pro forma compliance with Section 7.11 and a Consolidated EBITDA for
the twelve month period ended December 31, 2005 of at least $53,000,000;
     (xviii) evidence that all Existing Indebtedness (other than Continuing
Debt), together with all interest, all prepayment premiums and other amounts due
and payable with respect thereto, has been, or concurrently with the Closing
Date is being, paid in full and the commitments in respect of such Indebtedness
have been terminated and all Liens securing obligations under such Indebtedness
have been, or concurrently with the Closing Date are being, released;
     (xix) each Borrower shall establish with the Administrative Agent a deposit
account (as such term is defined in Article 9 of the UCC) into which such
Borrower shall deposit sufficient funds to comply with Section 2.05(d);

73



--------------------------------------------------------------------------------



 



     (xx) certified copies of (A) the Audited Financial Statements,
(B) unaudited consolidated and consolidating balance sheets of the Company and
its Subsidiaries dated December 31, 2005, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date, (C) consolidated and
consolidating pro forma balance sheet of the Company and its Subsidiaries as at
December 31, 2005, and the related consolidated and consolidating pro forma
statements of income and cash flows of the Company and its Subsidiaries for the
twelve months then ended, giving effect to the Transaction, all in accordance
with GAAP and (D) the consolidated and consolidating forecasted balance sheet
and statements of income and cash flows of the Company and its Subsidiaries for
the three year period from the Closing Date; and
     (xxi) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.
     (b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date and all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid.
     (c) The Acquisition shall be consummated prior to or concurrently with the
Closing Date in accordance with the terms of the Acquisition Agreement and
Related Documents, without any waiver or amendment not consented to by the
Lenders of any term, provision or condition set forth therein, and in compliance
with all applicable requirements of Law.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date,

74



--------------------------------------------------------------------------------



 



in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a) and (b), respectively.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.
     (e) If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.
     (f) In the case of a Credit Extension to be denominated in Yen, there shall
not have occurred any material adverse change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Term Lenders (in the case of any Term Loans), the Required
Revolving Lenders (in the case of any Revolving Credit Loans to be denominated
in Yen) or the L/C Issuer (in the case of any Letter of Credit to be denominated
in Yen) would make it impracticable for such Credit Extension to be denominated
in Yen.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Each Borrower represents and warrants to the Administrative Agent and
the Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents, the Acquisition Agreement
and the Related Documents, in each case, to which it is a party and consummate
the Transaction, and (c) is duly qualified and

75



--------------------------------------------------------------------------------



 



is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document, the Acquisition Agreement
and the Related Documents, to which such Person is or is to be a party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
     5.03 Governmental Authorization; Other Consents. (a) No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection or
maintenance of the Liens created under the Collateral Documents (including,
except as expressly permitted herein, the first priority nature thereof) or
(iv) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03, all of which have been duly obtained,
taken, given or made and are in full force and effect. The Acquisition has been
consummated in accordance with the Acquisition Agreement and the Related
Documents and applicable Law.
     (b) Under the Laws of the each US, foreign and local jurisdiction in which
(x) a Borrower is organized, (y) a Borrower incurs or assumes an Obligation or
makes payment with respect to an Obligation or (y) any Collateral is located,
there is no requirement that the Administrative Agent, in its capacity as
mortgagee or secured party, or any of the Lenders qualify to do business in such
jurisdiction or comply with the requirement of any foreign lender statute or to
pay any Tax in order to carry out the transactions contemplated by, receive the
benefits of, or enforce the provisions of the Loan Documents or the documents
provided for therein, nor will the Administrative Agent or any of the Lenders be
subject to any other type of taxation in such jurisdiction solely as the result
of the performance of such transactions or the enforcement of any rights or
remedies granted under any Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be

76



--------------------------------------------------------------------------------



 



limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles of general
applicability.
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated and consolidating balance sheets of the
Company and its Subsidiaries delivered pursuant to Section 4.01 (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments. Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries (other than ASI) as of the Closing Date, including
liabilities for taxes, material commitments and Indebtedness (collectively,
“Existing Indebtedness”).
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) Other than Internal Control Events that have been publicly disclosed in
the Company’s Form 10-K or Form 10-Q filings with the SEC, to the best knowledge
of the Company, no Internal Control Event exists or has occurred since the date
of the Audited Financial Statements that has resulted in or could reasonably be
expected to result in a misstatement in any material respect, in any financial
information delivered or to be delivered to the Administrative Agent or the
Lenders, of (i) covenant compliance calculations provided hereunder or (ii) the
assets, liabilities, financial condition or results of operations of the Company
and its Subsidiaries on a consolidated basis.
     (e) The consolidated and consolidating pro forma balance sheet of the
Company and its Subsidiaries delivered pursuant to Section 4.01, fairly present
the consolidated and consolidating pro forma financial condition of the Company
and its Subsidiaries as at such date and the consolidated and consolidating pro
forma results of operations of the Company and its Subsidiaries for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP.

77



--------------------------------------------------------------------------------



 



     (f) The consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of the Company and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Company’s best estimate
of its future financial condition and performance.
     (g) All balance sheets, all statements of income and of cash flow and all
other financial information of the Company and its Subsidiaries to be furnished
pursuant to Section 6.01 will for periods following the Closing Date be prepared
in accordance with GAAP consistently applied and will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, the Acquisition Agreement, the
consummation of the Transaction or any of the transactions contemplated hereby,
or (b) except as specifically disclosed in Schedule 5.06, (the “Disclosed
Litigation”), either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof, of the matters described in Schedule 5.06.
     5.07 Material Contracts. As of the Closing Date and each date on which
applicable supplemental reports are required to be delivered pursuant to
Section 6.02(i), Schedule 5.07 sets forth a complete and accurate list of all
Material Contracts to which a Loan Party or any of the Subsidiaries (other than
ASI until ASI becomes a Loan Party) is party to, showing as of the date hereof
the parties to such Material Contracts, the dates such Material Contracts were
entered into, the subject matter of such Material Contracts, the aggregate
consideration payable to or by the parties thereto and any other information
useful to determine the materiality of such Material Contract to the business or
operations of the Loan Party or Subsidiary party thereto. Neither any Loan Party
nor any Subsidiary thereof is in default under or with respect to, or a party
to, any Material Contracts that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No default under any
Material Contract has occurred and is continuing or would result from the
consummation of the Transactions.
     5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     (b) As of the Closing Date, Schedule 5.08(b) sets forth a complete and
accurate list of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries (other than ASI until ASI becomes a Loan Party), showing as
of the date

78



--------------------------------------------------------------------------------



 



hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto. The property of each Loan Party and each of its Subsidiaries (other
than ASI until ASI becomes a Loan Party) is subject to no Liens, other than
Liens set forth on Schedule 5.08(b), and as otherwise permitted by Section 7.01.
     (c) As of the Closing Date and each date on which applicable supplemental
reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(c) sets forth a complete and accurate list of all real property
owned by each Loan Party and each of its Subsidiaries (other than ASI until ASI
becomes a Loan Party), showing as of the date hereof the street address, county
or other relevant jurisdiction, state, record owner and book and fair value
thereof. Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.
     (d) (i) As of the Closing Date and each date on which applicable
supplemental reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party
(other than ASI until ASI becomes a Loan Party) is the lessee, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability.
     (ii) As of the Closing Date and each date on which applicable supplemental
reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party
(other than ASI until ASI becomes a Loan Party) is the lessor, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessee thereof, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability.
     (e) As of the Closing Date and each date on which applicable supplemental
reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(e) sets forth a complete and accurate list of all Investments held
by any Loan Party or any Subsidiary of a Loan Party (other than ASI until ASI
becomes a Loan Party) on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.

79



--------------------------------------------------------------------------------



 



     (f) As of the Closing Date and each date on which applicable supplemental
reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(f) sets forth a complete and accurate list of all Material
Personal Property of the Company (other than with respect to the Material
Personal Property of the Company located in the US) and each Subsidiary (other
than ASI until ASI becomes a Loan Party), showing as of the date hereof the
owner of such Material Personal Property, the book value of such Material
Personal Property, the jurisdiction in which such Material Personal Property is
registered and/or located and any other information that is necessary to obtain
a perfected security interest in such Material Personal Property in each
jurisdiction where it is registered and/or located.
     (g) As of the Closing Date and each date on which applicable supplemental
reports are required to be delivered pursuant to Section 6.02(i),
Schedule 5.08(g) sets forth a complete and accurate list of all Accounts of the
Company and each of its Subsidiaries (other than ASI until ASI becomes a Loan
Party), showing the type of each such Account, the financial institution in
which each such Account is maintained, the then average monthly balance of each
such Account and which such Accounts are Excluded Accounts.
     5.09 Environmental Compliance. (a) Neither compliance with any applicable
Environmental Laws by the Loan Parties and their respective Subsidiaries, nor
any claims alleging potential liability under, or violation of, any
Environmental Law with respect to the Loan Parties and their respective
Subsidiaries, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
     (b) None of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; to the best of the Company’s knowledge, there are
no and never have been any underground or above-ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries; to the best of the Company’s knowledge, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and, to the best of the Company’s
knowledge, Hazardous Materials have not been released, discharged or disposed of
on any property currently or formerly owned or operated by any Loan Party or any
of its Subsidiaries, in a manner which could reasonably be expected to result in
a material liability to any Loan Party or any of its Subsidiaries.
     (c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or

80



--------------------------------------------------------------------------------



 



formerly owned or operated by any Loan Party or any of its Subsidiaries have
been managed in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
     (d) To the knowledge of any Loan Party, there is no liability arising under
Environmental Law that would materially interfere with the satisfaction of any
Contractual Obligation owed to any Loan Party or any of its Subsidiaries.
     5.10 Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
     5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state
and other (foreign and US) material tax returns and reports required to be
filed, and have paid all Federal, state and other (foreign and US) material
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Company or
any Subsidiary that would, if made, be reasonably expected to have a Material
Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement.
     5.12 ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Company, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Company and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which,

81



--------------------------------------------------------------------------------



 



with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
     (d) With respect to each scheme or arrangement mandated by a government
other than the United States (a “Foreign Government Scheme or Arrangement”) and
with respect to each employee benefit plan maintained or contributed to by any
Loan Party or any Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):
     (i) any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices;
     (ii) except as disclosed in Schedule 5.12(d)(ii) (other with respect to ASI
until ASI is a Loan Party), the fair market value of the assets of each funded
Foreign Plan, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the date hereof, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and
     (iii) each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities.
     5.13 Subsidiaries; Equity Interests; Loan Parties. No Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable (or equivalent
thereof to the extent applicable in the jurisdiction in which Equity Interests
are issued) and are owned by a Loan Party (or other Person) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents. No Loan Party has any equity investments
in any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the Company
have been validly issued are fully paid and non-assessable and are owned by the
Persons in the amounts specified on Part (c) of Schedule 5.13 free and clear of
all Liens except those created under the Collateral Documents. Set forth on Part
(d) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its US
taxpayer identification number or, in the case of any non-US Loan Party that
does not have a US taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation. The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect. No holder of Other AJI

82



--------------------------------------------------------------------------------



 



Equity Interests has the ability to affect the rights or remedies of the Secured
Parties under the Loan Documents.
     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. (a) No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
     (b) None of the Company, any Person Controlling the Company, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.15 Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses and as of
the

83



--------------------------------------------------------------------------------



 



Closing Date and each date on which applicable supplemental reports are required
to be delivered pursuant to Section 6.02(i), Schedule 5.17 sets forth a complete
and accurate list of all such IP Rights owned or used by each Loan Party and
each of its Subsidiaries (other than ASI until ASI becomes a Loan Party). To the
best knowledge of the Company, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
     5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Company or any of its
Subsidiaries as of the Closing Date and neither the Company nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last three years.
     5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject
(other than with respect to Liens on Equity Interests of the Subsidiaries) to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents and filings set forth on Schedule 5.21 that will be made by
the date set forth in such Schedule, no filing or other action will be necessary
to perfect or protect such Liens.
     5.22 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
     (a) Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Subject to applicable Debtor Relief Laws, neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

84



--------------------------------------------------------------------------------



 



     (b) The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents, except as provided under applicable Debtor Relief Laws. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed on Schedule 5.22.
     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
     5.23 Issuance of Subordinated Debt; Status of Obligations as Senior
Indebtedness, etc. The applicable Borrowers have the power and authority to
incur the Subordinated Debt as provided for under the Sub Debt Documents
applicable thereto and has duly authorized, executed and delivered the Sub Debt
Documents applicable to such Subordinated Debt. The applicable Borrowers have
issued, pursuant to due authorization, the Subordinated Debt under the
applicable Sub Debt Documents, and such Sub Debt Documents constitute the legal,
valid and binding obligations of such Borrowers enforceable against such
Borrowers in accordance with their terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity). The
subordination provisions of the Subordinated Debt contained in the Sub Debt
Documents are enforceable against the holders of the Subordinated Debt by the
holder of any “Senior Indebtedness” or similar term referring to the Obligations
(as defined in the Sub Debt Documents). All Obligations, including those to pay
principal of and interest (including post-petition interest, whether or not
allowed as a claim under bankruptcy or similar laws) on the Loans and
reimbursement obligations, and fees and expenses in connection therewith,
constitute “Senior Indebtedness” or similar term relating to the Obligations (as
defined in the Sub Debt

85



--------------------------------------------------------------------------------



 



Documents) and all such Obligations are entitled to the benefits of the
subordination created by the Sub Debt Documents. The Borrowers acknowledge that
the Administrative Agent, each Lender and each L/C Issuer is entering into this
Agreement and is extending its Commitments in reliance upon the subordination
provisions of the Sub Debt Documents.
     5.24 Other Representations and Warranties. All representations and
warranties made by each Borrower to the Acquisition Agreement and the Related
Documents under the Acquisition Agreement or the Related Documents are, in each
case, true and correct in all material respects as of the Closing Date (except
to the extent any such representation and warranty is stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) and no material
default has occurred and is continuing under the Acquisition Agreement or the
Related Documents.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 100 days after the end of
each fiscal year of the Company (commencing with the fiscal year ended March 31,
2007), (i) a consolidated and consolidating balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (B) an opinion of such Registered Public Accounting Firm
independently assessing the Company’s internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard
No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that contains
no statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object, and
such consolidating statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Company to the effect
that such statements are fairly stated in all material respects when considered
in relation to the consolidated financial statements of the Company and its
Subsidiaries and

86



--------------------------------------------------------------------------------



 



(ii) financial statements of AJI and ASI prepared in compliance with the Company
Law (Law No. 86 of 2005, as amended) of Japan;
     (b) as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company
(commencing with the fiscal quarter ended June 30, 2006), a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Company as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; and
     (c) as soon as available, but in any event at least 75 days following the
end of each fiscal year of the Company, an annual business plan and budget of
the Company and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Company, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for the immediately following fiscal year.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Company;

87



--------------------------------------------------------------------------------



 



     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by independent accountants in connection with the
accounts or books of any Loan Party or any of its Subsidiaries, or any audit of
any of them;
     (d) (i) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto and (ii) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), to the extent Form 10-K filings and/or
Form 10-Q filings corresponding with the dates of such financial statement have
not been made with the SEC prior to the delivery of such financial statements,
drafts of such filings in form and substance reasonably satisfactory to the
Administrative Agent;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-US jurisdiction) concerning any investigation or possible
investigation or other formal inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof
(including, without limitation, the notice information set forth on Schedule
6.02(f));
     (g) not later than five Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to the Acquisition Agreement or any instrument, indenture,
loan or credit or similar agreement regarding or related to any breach or
default by any party thereto or any other event that could reasonably be
expected to result in a material impairment of the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and, from
time to time upon request by the Administrative Agent, such information and
reports regarding the Acquisition Agreement and such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;
     (h) promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the

88



--------------------------------------------------------------------------------



 



Mortgages to be subject to any material restrictions on ownership, occupancy,
use or transferability under any Environmental Law;
     (i) as soon as available, but in any event within 45 days after the end of
each fiscal quarter of the Company, (i) a report supplementing Schedule 5.07,
including an identification of all Material Contracts, the parties to such
Material Contracts, the dates such Material Contracts were entered into, the
subject matter of such Material Contracts, the aggregate consideration payable
to or by the parties thereto and any other information useful to determine the
materiality of such Material Contract to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Loan Party
or Subsidiary party thereto; (ii) a report supplementing Schedules 5.08(c),
5.08(d)(i) and 5.08(d)(ii), including an identification of all owned and leased
real property disposed of by the Company or any Subsidiary thereof during such
fiscal year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during such fiscal year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(iii) a report supplementing Schedule 5.08(f), including an identification of
the owner of such Material Personal Property, the book value of such Material
Personal Property, the jurisdiction in which such Material Personal Property is
registered and/or located and any other information that is necessary to obtain
a perfected security interest in such Material Personal Property in each
jurisdiction where it is registered and/or located; (iv) a report supplementing
Schedule 5.08(g), including identifying the type of each applicable Account, the
financial institution in which each such Account is maintained, the then average
monthly balance of each such Account and which such Accounts are Excluded
Accounts; (v) a report supplementing Schedule 5.17, setting forth (A) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to the Company or any Subsidiary thereof during such fiscal
year and (B) a list of all patent applications, trademark applications, service
mark applications, trade name applications and copyright applications submitted
by the Company or any Subsidiary thereof during such fiscal year and the status
of each such application; and (vi) a report supplementing Schedules 5.08(e) and
5.13 containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Company and to be
in a form reasonably satisfactory to the Administrative Agent;
     (j) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on

89



--------------------------------------------------------------------------------



 



which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Company shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arranger, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of (i) any Default or (ii) any matter that could
reasonably be expected to result in a Default under Section 8.01(g);
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental

90



--------------------------------------------------------------------------------



 



Authority; or (ii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;
     (c) of the occurrence of any ERISA Event or Foreign Plan Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
     (e) of the determination by the Registered Public Accounting Firm providing
the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Company’s determination at any time of the
occurrence or existence of any Internal Control Event which could reasonably be
expected to have a Material Adverse Effect; and
     (f) of any announcement by Moody’s or S&P of any downgrade or possible
downgrade in the rating of the Subordinated Notes.
     Each notice pursuant to this Section 6.03 (other than Section 6.03(f))
shall be accompanied by a statement of a Responsible Officer of the Company
setting forth details of the occurrence referred to therein and stating what
action the Company has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.
     6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its (i) legal existence and (ii) good standing under the
Laws of the jurisdiction of its organization except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business (as determined by the Company in its sole
discretion), except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and

91



--------------------------------------------------------------------------------



 



condition, ordinary wear and tear and obsolescence excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use reasonable care in the operation and maintenance of its
facilities.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective `representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to finance
the Acquisition and the costs and expenses reflected thereto and for general
corporate purposes not in contravention of any Law or of any Loan Document.
     6.12 ASI as Loan Party and Equity Interests of ASI. Within 120 days of the
Closing Date (a) cause ASI to become a Designated Borrower pursuant to
Section 2.14, and cause ASI and its Subsidiaries to comply with Section 6.13 in
all respects (as if ASI were a newly acquired Subsidiary of AJI) and (b) cause
AJI to, and AJI agrees to, grant a security interest in all of its Equity
Interests in ASI under security agreements in form and substance satisfactory to
the Administrative Agent, deliver, or cause to be delivered, to the
Administrative Agent all certificates representing Equity Interests of ASI owned
by the Company and its Subsidiaries,

92



--------------------------------------------------------------------------------



 



accompanied by undated stock powers executed in blank, and otherwise comply with
Section 6.13 with respect to such Equity Interests in all respects (as if ASI
were a newly acquired Subsidiary of AJI).
     6.13 Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than
any CFC or a Subsidiary that is held directly or indirectly by a CFC) by any
Loan Party, or upon the occurrence of an Asset Trigger Event with respect to any
Subsidiary, at the Company’s expense:
     (i) within 10 Business Days after such formation, acquisition or Asset
Trigger Event, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,
     (ii) within 10 Business Days after such formation, acquisition or Asset
Trigger Event, furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the
Administrative Agent,
     (iii) within 15 Business Days after such formation, acquisition or Asset
Trigger Event, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (including delivery
of all Pledged Interests in and of such Subsidiary, and other instruments of the
type specified in Section 4.01(a)(iii)), securing payment of all the Obligations
of such Subsidiary or such parent, as the case may be, under the Loan Documents
and constituting Liens on all such real and personal properties,
     (iv) within 30 days after such formation, acquisition or Asset Trigger
Event, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action (including
the recording of mortgages, the filing of Uniform Commercial Code or other
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement supplements and security and pledge
agreements delivered pursuant to this Section 6.13, enforceable against all
third parties in accordance with their terms,

93



--------------------------------------------------------------------------------



 



     (v) within 60 days after such formation, acquisition or Asset Trigger
Event, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request, and
     (vi) as promptly as practicable after such formation, acquisition or Asset
Trigger Event, deliver, upon the request of the Administrative Agent in its
reasonable discretion, to the Administrative Agent with respect to each parcel
of real property owned or held by the entity that is the subject of such
formation or acquisition title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent;
provided that (x) clauses (i) through (vi) above shall not apply to ASI or any
of its Subsidiaries until the 120th day following the Closing Date, at which
point such clauses shall apply to ASI and all of its Subsidiaries without regard
to any time periods set forth in any such clause and (y) notwithstanding
anything to the contrary contained in clause (x) above, clauses (i) and (iii)
through (vi) shall not apply to any Subsidiary if such Subsidiary does not have
assets in any country with an aggregate book value greater than $1,000,000 (when
taken together with the aggregate book value of the assets of any Loan Party or
any other Subsidiary in such country), unless and until such Subsidiary has
assets in a country with an aggregate book value greater than or equal to
$1,000,000 (when taken together with the aggregate book value of the assets of
any Loan Party or any other Subsidiary in such country).
     (b) Upon the acquisition of any property by any US Loan Party, if such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority (subject to Liens permitted under
Section 7.02) security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, then the Company shall, at the Company’s
expense:
     (i) within 10 Business Days after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
satisfactory to the Administrative Agent,
     (ii) within 15 Business Days after such acquisition, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent, securing payment of all the Obligations of the applicable

94



--------------------------------------------------------------------------------



 



Loan Party under the Loan Documents and constituting Liens on all such
properties,
     (iii) within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code or other financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on such property, enforceable against all third parties,
     (iv) within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its reasonable
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and
     (v) as promptly as practicable after any acquisition of a real property,
deliver, upon the request of the Administrative Agent in its reasonable
discretion, to the Administrative Agent with respect to such real property title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided that to the extent that any Loan Party or any of
its Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
     (c) Upon delivery of any report pursuant to Section 6.02(i) supplementing
Schedules 5.07, 5.08(c), 5.08(d)(i), 5.08(d)(ii), 5.08(e), 5.08(f) and/or 5.17
with respect to Material Property of Foreign Obligors, if such Material
Property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority (subject to Liens permitted under
Section 7.02) security interest in favor of the Administrative Agent for the
benefit of the Secured Parties, then the Company shall, at the Company’s expense
within 30 days after the date such reports were required to be delivered
pursuant to Section 6.02(i),
     (i) cause the applicable Foreign Obligor to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent, securing payment of
all the Obligations of the applicable Foreign Obligor under the Loan Documents
and constituting Liens on all such properties,

95



--------------------------------------------------------------------------------



 



     (ii) cause the applicable Foreign Obligor to take whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code or
other financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,
     (iii) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Foreign Obligors acceptable to the Administrative Agent as to
the matters contained in clauses (ii) and (iii) above and as to such other
matters as the Administrative Agent may reasonably request, and
     (iv) deliver, upon the request of the Administrative Agent in its
reasonable discretion, to the Administrative Agent with respect to title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided that to the extent that any Foreign Obligor or
any of its Subsidiaries shall have otherwise received any of the foregoing
items, such items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent;
provided that (x) clauses (i) through (iv) above shall not apply to ASI or any
of its Subsidiaries until the 120th day following the Closing Date and (y)
notwithstanding anything to the contrary contained in clause (x) above, clauses
(ii) through (iv) shall not apply to any Subsidiary if such Subsidiary does not
have assets in any country with an aggregate book value greater than $1,000,000
(when taken together with the aggregate book value of the assets of any Loan
Party or any other Subsidiary in such country), unless and until such Subsidiary
has assets in a country with an aggregate book value greater than or equal to
$1,000,000 (when taken together with the aggregate book value of the assets of
any Loan Party or any other Subsidiary in such country).
     (d) Upon the request of the Administrative Agent following the occurrence
and during the continuance of a Default, the Company shall, at the Company’s
expense:
     (i) within 10 days after such request, furnish to the Administrative Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,
     (ii) within 15 days after such request, duly execute and deliver, and cause
each Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC) of the Company (if it has not already done so) to duly
execute and deliver, to the Administrative Agent deeds of trust, trust deeds,
deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
Security Agreement supplements and other security and pledge agreements, as
specified by and in form and substance satisfactory to the Administrative Agent
(including

96



--------------------------------------------------------------------------------



 



delivery of all Pledged Equity and Pledged Debt in and of such Subsidiary, and
other instruments of the type specified in Section 4.01(a)(iii)), securing
payment of all the Obligations of such Subsidiary under the Loan Documents and
constituting Liens on all such properties,
     (iii) within 30 days after such request, take, and cause each Loan Party
and each other Subsidiary (other than any CFC or a Subsidiary that is held
directly or indirectly by a CFC) of the Company to take, whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code or
other financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, IP Security Agreement
Supplements and security and pledge agreements delivered pursuant to this
Section 6.13, enforceable against all third parties in accordance with their
terms,
     (iv) within 60 days after such request, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and
     (v) as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Company and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.
     (e) At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent reasonably determines necessary in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement supplements and other security and pledge agreements.
     6.14 Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all

97



--------------------------------------------------------------------------------



 



applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided that neither the Company nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
     6.15 Preparation of Environmental Reports. At the request of the Required
Lenders from time to time (but not more than once in any calendar year), provide
to the Lenders within 60 days after such request, at the expense of the Company,
an environmental site assessment report for any of its properties described in
such request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties; without limiting the
generality of the foregoing, if the Company fails to provide a report
satisfactory in form and substance to the Administrative Agent within the time
referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Company, and the
Company hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
     6.16 Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts (including obtaining appraisals on real estate owned by AJI on
behalf of the Administrative Agent), deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) effectuate the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so. Without limiting any other provision in this
Agreement or any other Loan Document, upon the request of the Administrative
Agent and, in any event, at least within 45 days after the end of each fiscal
quarter of the Company, to the extent (i) the attachment of any Lien on any
Collateral to secure the Obligations in full (or in part) or the perfection of
such Lien requires the listing of each Secured Party in the filing system,
registration system or otherwise relevant to such Lien (collectively, the
“Filing System”) and (ii) the then

98



--------------------------------------------------------------------------------



 



existing listing of Secured Parties in the Filing System relevant to such Lien
does not accurately reflect the then existing Secured Parties, the Company shall
update each such listing of the Secured Parties to reflect the then current
Secured Parties and, subsequently, perform a search in each relevant Filing
System. In addition, the Company shall certify to the Administrative Agent that,
either (1) each applicable Filing System accurately reflects the then existing
Secured Parties or (2) (x) the then existing listing of Secured Parties in
certain Filing Systems does not accurately reflect the then existing Secured
Parties and detailing the steps taken to revise such listing to accurately
reflect the then existing Secured Parties (attaching evidence thereof in form
and substance satisfactory to the Administration Agent that such steps have been
taken) and (y) the existing listing of Secured Parties in the remaining Filing
Systems accurately reflect the then existing Secured Parties.
     6.17 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform in all material respects all obligations in respect of all leases of
real property to which the Company or any of its Subsidiaries is a party and
which are material to the Company’s or such Subsidiary’s business or operations,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled
(unless consistent with the business plans delivered pursuant to
Section 6.01(c)), notify the Administrative Agent of any material default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect.
     6.18 Foreign Government Scheme or Arrangement; Foreign Plan.
     (a) Ensure that any employer and employee contributions required by Law or
by the terms of any Foreign Government Scheme or Arrangement or any Foreign Plan
have been made, or, if applicable, accrued, in accordance with normal accounting
practices.
     (b) Ensure that the fair market value of the assets of each funded Foreign
Plan, the liability of each insurer for any Foreign Plan funded through
insurance or the book reserve established for any Foreign Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations, as of the date hereof, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles, other than with
respect to the Japanese Borrowers to the extent that non-compliance with this
clause (b) by the Japanese Borrowers (x) does not violate any applicable law or
regulation or subject the Japanese Borrowers to any material fines or Liens
against their respective property and (y) otherwise could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     (c) Ensure that each Foreign Plan required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities.

99



--------------------------------------------------------------------------------



 



     6.19 Lien Searches. Promptly following receipt of the acknowledgment copy
of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties, deliver to the
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.
     6.20 Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each
Material Contract in full force and effect, enforce each Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each Material Contract such
demands and requests for information and reports or for action as any Loan Party
or any of its Subsidiaries is entitled to make under such Material Contract, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     6.21 Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” under, and defined in, the Subordinated Notes Documents and
all supplemental indentures thereto, and the Company hereby makes such
designation.
     6.22 Security Interests in Accounts, Etc. Subject to Section 6.26, maintain
each Account of the Company and its Subsidiaries (other than Excluded Accounts)
at Bank of America, an Affiliate of Bank of America or another commercial bank
which is satisfactory to the Administrative Agent, and cause each such Account
to be subject to a first priority security interest in favor of the
Administrative Agent (or its designee) for the benefit of the Secured Parties in
a manner satisfactory to the Administrative Agent (which, with respect to
Accounts held in the US, shall be accomplished by means of a valid Control
Agreement); provided that to the extent a first priority security interest
cannot be granted in Accounts maintained in Japan and Taiwan, such Accounts are
not required to be subject to a first priority security interest, but must be
maintained with Bank of America or an Affiliate thereof and subject to a
security arrangement satisfactory to the Administrative Agent. Without limiting
the generality of the foregoing, each Japanese Subsidiary shall, on a quarterly
basis, provide notice to the financial institution which holds its Accounts
(other than Excluded Accounts) and take all other actions necessary to maintain
a first priority perfected security interest in such Account to the extent that
such security interests can be perfected by taking such action.
     6.23 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents, except, in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     6.24 Taxpayer Identification Number. Within 30 days after the Closing Date,
each (a) US Loan Party which does not have, as of the Closing Date, a U.S.
taxpayer identification

100



--------------------------------------------------------------------------------



 



number and (b) non-US Loan Party which does not have, as of the Closing Date, a
unique identification number issued to it by the jurisdiction of its
corporation, shall have, in each case, taken all necessary action and executed
all documents and instruments and made all necessary filings as may be required
by applicable Governmental Authority, to obtain such U.S. taxpayer (or other
applicable) identification number, and shall thereafter (i) take all such
further steps as may be required to obtain such identification number as soon as
reasonably practicable and (ii) provide such identification number to the
Administrative Agent in writing promptly after the receipt thereof.
     6.25 Lost AJI Stock Certificates. Within twelve months after the Closing
Date, the Company shall deliver, or cause to be delivered, to the Administrative
Agent the Lost AJI Stock Certificates, accompanied by undated stock powers
executed in blank.
     6.26 Post Closing Deliverables.
     (a) Within 5 days, deliver to the Administrative Agent all Equity Interests
of AJI other than the Lost AJI Stock Certificates and the stock certificates
evidencing the Other AJI Equity Interests, accompanied by undated stock powers
executed in blank.
     (b) Within 5 days, deliver to Japanese counsel to the Administrative Agent
fully executed documents to be filed in connection with the Japanese Collateral
Documents, in form and substance satisfactory to such counsel.
     (c) Within 5 days, deliver to the Administrative Agent (i) all intercompany
notes required to be delivered by the Company pursuant to Section 4.14 of the US
Security Agreement and (ii) a fully executed amendment to the outsourcing
agreement with Solectron Corporation, in form and substance satisfactory to the
Administrative Agent.
     (d) Within 45 days, to the extent not already done, cause all Accounts of
the Company and its Subsidiaries to satisfy the requirements Section 6.22.
     (e) Within 60 days, grant a security interest under Taiwanese law in all
Equity Interests in Asyst Tech Taiwan Ltd. (“ATTL”) under a security agreement,
in form and substance satisfactory to the Administrative Agent, deliver, or
cause to be delivered, to the Administrative Agent all certificates representing
such Equity Interests, accompanied by undated stock powers executed in blank,
and otherwise comply with Section 6.13 with respect to such Equity Interests in
all respects (as if ATTI were a newly acquired Subsidiary of the Company).
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

101



--------------------------------------------------------------------------------



 



     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
or permit any provisions to exist in any Contractual Obligation with respect to
the Company, any Subsidiary or any real or personal property of the foregoing
that provides for a Lien to be granted at a later date or upon the occurrence of
an event, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 5.08(b) and
any renewals or extensions thereof; provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(d), (iii) the direct or any
contingent obligor with respect thereto is not changed, (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d) and (v) in no event shall the amount secured or benefited
thereby exceed $2,000,000 with respect to Liens on property of AJI;
     (c) Liens for taxes, fees, assessments or other governmental charges not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by applicable Law, including ERISA or
any Foreign Government Scheme or Arrangement;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property

102



--------------------------------------------------------------------------------



 



financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
     (j) leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business not interfering in any material respect with the
value of the property to which such Lien is attached or the conduct of business
of the Company or any of its Subsidiaries, as applicable, and any interest or
title of a lessor, sublessor, licensor or sublicensor or under any lease,
sublease, license or sublicense;
     (k) zoning or similar laws or rights reserved to or vested in any
Governmental Authority to control or regulate the use of any real property owned
by the Company or any of its Subsidiaries;
     (l) Liens on or transfers of accounts receivable and contracts and
instruments related thereto arising solely in connection with the sale of such
accounts receivable pursuant to Section 7.05(f); and
     (m) other Liens affecting property with an aggregate fair value not to
exceed $5,000,000; provided that no such Lien shall extend to or cover any
Collateral.
     7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; provided that the aggregate
Swap Termination Value of Secured Hedge Agreements shall not exceed $50,000,000
at any time outstanding;
     (b) Indebtedness of a Subsidiary Guarantor or ASI owed to the Company, a
Subsidiary Guarantor or ASI, which Indebtedness shall (i) be pledged under the
applicable Security Agreement, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;
     (c) Indebtedness under the Loan Documents;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 7.02, and any Refinancings thereof (collectively, “Continuing Debt”);
provided that, with respect to any such Indebtedness described in this clause
(d) of AJI and its Subsidiaries and ASI and its Subsidiaries, (x) commitments
relating to such Indebtedness shall be limited to an aggregate principal amount
not to exceed $50,000,000, (y) no more than an aggregate principal amount of
$25,000,000 at any time outstanding may be Funded Indebtedness and (z) all such
Indebtedness shall be unsecured (other than as permitted in Section 7.01(b));

103



--------------------------------------------------------------------------------



 



     (e) unsecured Guarantees of the Company or any Subsidiary Guarantor in
respect of Indebtedness otherwise permitted hereunder of the Company, any other
Subsidiary Guarantor or ASI, but, if the obligations being Guaranteed are
subordinated to the Obligations, only if such Guarantees are subordinated to the
Obligations on substantially the same terms;
     (f) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided that the aggregate amount
of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;
     (g) Indebtedness of any Person that becomes a Subsidiary of the Company
after the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company), in an aggregate principal amount
not to exceed $5,000,000, and Refinancings of such Indebtedness;
     (h) Indebtedness incurred pursuant to Section 7.18, to the extent permitted
thereunder;
     (i) unsecured Subordinated Debt (other than the Subordinated Notes) of the
Borrowers incurred pursuant to the terms of the Sub Debt Documents, and
Refinancings of such Subordinated Debt which continue to satisfy the terms of
the definition of “Subordinated Debt”; provided that before and after giving
effect to the incurrence of such Subordinated Debt or Refinancing thereof (x) no
Default shall exist, (y) the Company shall be in pro forma compliance with
Section 7.2.11 and (z) the aggregate principal amount of Subordinated Debt at
any time outstanding under this clause (i) and clause (j) below shall not exceed
$150,000,000;
     (j) unsecured Indebtedness incurred pursuant to the Subordinated Notes
Documents, and Refinancings of such Subordinated Debt which continue to satisfy
the terms of the definition of “Subordinated Debt”; provided that before and
after giving effect to such Refinancing (x) no Default shall exist, (y) the
Company shall be in pro forma compliance with Section 7.2.11 and (z) the
aggregate principal amount of Subordinated Debt at any time outstanding under
this clause (j) and clause (i) above shall not exceed $150,000,000; and
     (k) so long as no Default has occurred and is continuing, unsecured
Indebtedness of the Company and its Subsidiaries in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding.
     7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Company and its Subsidiaries in the form of
Cash Equivalents;

104



--------------------------------------------------------------------------------



 



     (b) Investments consisting of advances to officers, directors and employees
of the Company and its Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;
     (c) (i) Investments by the Company and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Company and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Company that are not Loan Parties in other Subsidiaries that
are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested from the date hereof not to exceed $5,000,000;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.02;
     (f) Investments existing on the date hereof (other than those referred to
in Section 7.03(c)(i)) and set forth on Schedule 5.08(e);
     (g) Investments in Swap Contracts permitted under Section 7.02(a);
     (h) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Company or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(h):
     (i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13;
     (ii) the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired shall be substantially the same lines
of business as one or more of the principal businesses of the Company and its
Subsidiaries in the ordinary course;
     (iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Company or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

105



--------------------------------------------------------------------------------



 



     (iv) the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Company and its Subsidiaries for any such purchase or other acquisition,
when aggregated with the total cash and noncash consideration paid by or on
behalf of the Company and its Subsidiaries for all other purchases and other
acquisitions made by the Company and its Subsidiaries pursuant to this
Section 7.03(h), shall not exceed $15,000,000;
     (v) (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and
     (vi) the Company shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (vi) have been satisfied or will be satisfied on or prior
to the consummation of such purchase or other acquisition;
     (i) Investments by the Company and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $10,000,000 over
the term of this Agreement; provided that, with respect to each Investment made
pursuant to this Section 7.03(i):
     (i) such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the Company or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
     (ii) such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Company and its Subsidiaries in the ordinary
course;

106



--------------------------------------------------------------------------------



 



     (iii) any determination of the amount of such Investment shall include all
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations to, and the aggregate amounts
paid or to be paid under noncompete, consulting and other affiliated agreements
with, the sellers thereof, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Company
and its Subsidiaries in connection with such Investment; and
     (iv) (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Company and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment had been consummated as of the first day of the fiscal
period covered thereby;
     (j) the Acquisition and, following the Closing Date, the acquisition of
4.9% of the Equity Interests of ASI in accordance with the Acquisition
Agreement;
     (k) repurchases of stock from former officers, directors or employees of
the Company and its Subsidiaries under the terms of applicable repurchase
agreements in an aggregate amount not to exceed $1,000,000 in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases; and
     (l) other Investments not exceeding $5,000,000 in the aggregate in any
fiscal year of the Company.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or a substantial portion of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that when any Subsidiary Guarantor (or ASI) is
merging with another Subsidiary, a Subsidiary Guarantor (or ASI) shall be the
continuing or surviving Person; provided further that when any US Subsidiary
Guarantor is merging with another Subsidiary, the continuing and surviving
Person shall be a US Subsidiary Guarantor; and
     (b) any Subsidiary may Dispose of all or a substantial portion of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor (or ASI),

107



--------------------------------------------------------------------------------



 



then the transferee must either be the Company or a Subsidiary Guarantor;
provided further that if the transferor in such a transaction is a US Subsidiary
Guarantor, then the transferee must either be the Company or a US Subsidiary
Guarantor;
     (c) any Subsidiary (other than ASI) that is not a Loan Party may dispose of
all or substantially all its assets (including any Disposition that is in the
nature of a liquidation) to (i) another Subsidiary that is not a Loan Party or
(ii) to a Loan Party;
     (d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a wholly-owned Subsidiary of the
Company and (ii) in the case of any such merger to which any Loan Party (other
than the Company) or ASI is a party, such Loan Party or ASI, as applicable, is
the surviving Person; and
     (e) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Company may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that in each case, immediately after giving effect thereto in the case
of any such merger to which any Loan Party (other than the Company) or ASI is a
party, such Loan Party or ASI, as applicable, is the surviving corporation.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Subject to Section 7.04(b), Dispositions of property by any Subsidiary
to the Company or to a wholly-owned Subsidiary; provided that if the transferor
of such property is a Subsidiary Guarantor or ASI (or, in each case, Equity
Interests therein), the transferee thereof must either be the Company or a
Subsidiary Guarantor;
     (e) Dispositions permitted by Section 7.04;
     (f) Dispositions of accounts (as such term is defined in Section 9-102 of
the UCC) in the ordinary course of business (including any factoring
arrangements), and other Dispositions of accounts for collection;

108



--------------------------------------------------------------------------------



 



     (g) Dispositions by the Company and its Subsidiaries of property pursuant
to sale-leaseback transactions, provided that the aggregate book value of all
property so Disposed of shall not exceed $10,000,000 from and after the Closing
Date; and
     (h) Dispositions (other than of a Subsidiary Guarantor or ASI (or, in each
case, Equity Interests therein)) by the Company and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $10,000,000 and (iii) the
purchase price for such asset shall be paid to the Company or such Subsidiary
solely in cash.
provided that any Disposition pursuant to Section 7.05(a) through Section 7.05
(g) shall be for the fair market value of such asset.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments to the Company, the
Subsidiary Guarantors and any other Person (other than Shinko (except to the
extent provided in clause (d) below)) that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
     (b) the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
     (c) the Company and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests; and
     (d) the Company, AJI and ASI may make Restricted Payments to Shinko to the
extent required under the Acquisition Agreement (as in effect on the Closing
Date, unless any subsequent modifications thereto reduce the amount of
Restricted Payments and are otherwise permitted under Section 7.16).
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not

109



--------------------------------------------------------------------------------



 



apply to transactions between or among the Company and any Subsidiary Guarantor
or between and among any Subsidiary Guarantors.
     7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Company or any Subsidiary Guarantor or to otherwise transfer property to or
invest in the Company or any Subsidiary Guarantor, except for any agreement in
effect at the time any Subsidiary becomes a Subsidiary of the Company, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Company, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Company or (iii) of the Company or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio at any time during any period of four fiscal quarters of the
Company to be greater than 3.50:1.
     (b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio at any time during any period of four fiscal quarters of the
Company set forth below to be greater than the ratio set forth below opposite
such period:

              Maximum     Consolidated     Senior Leverage Four Fiscal Quarters
Ending   Ratio
Closing Date through December 30, 2006
    2.25:1  
December 31, 2006 and each fiscal quarter thereafter
    2.00:1  

     (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than the ratio set forth below opposite such fiscal quarter:

110



--------------------------------------------------------------------------------



 



              Minimum     Consolidated     Fixed Charge Four Fiscal Quarters
Ending   Coverage Ratio
Closing Date through December 30, 2006
    2.00:1  
December 31, 2006 and each fiscal quarter thereafter
    2.50:1  

     7.12 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures in the ordinary course of
business not exceeding, in the aggregate for the Company and it Subsidiaries
during each fiscal year set forth below, the amount set forth opposite such
fiscal year:

          Fiscal Year   Amount
2007
  $ 15,000,000  
2008
  $ 10,000,000  
2009
  $ 10,000,000  

     7.13 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the rights or remedies of the
Secured Parties under the Loan Documents.
     7.14 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
     7.15 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness,
except (a) the prepayment of the Credit Extensions in accordance with the terms
of this Agreement and (b) regularly scheduled or required repayments or
redemptions or other payments of Indebtedness set forth in Schedule 7.02 and
refinancings and refundings of such Indebtedness in compliance with
Section 7.02(d).
     7.16 Amendment, Etc. of Acquisition Agreement, Related Documents and Debt
Documents. (a) Cancel or terminate the Acquisition Agreement or any Related
Document or consent to or accept any cancellation or termination thereof if such
cancellation or termination would materially impair the rights or interests of
the any Loan Party or the rights or interest of any Secured Party, (b) amend,
modify or change in any manner any term or condition of the Acquisition
Agreement or any Related Document or give any consent, waiver or approval
thereunder that would materially impair the rights or interests of any Loan
Party or the rights or interests of any Secured Party, (c) waive any default
under or any breach of any term or condition of the Acquisition Agreement or any
Related Document, (d) take any other action in connection with the Acquisition
Agreement or any Related Document that would materially impair the value of the
interest or rights of any Loan Party thereunder or that would impair the rights
or interests of the Administrative Agent or any Lender, (e) amend, modify or
change in

111



--------------------------------------------------------------------------------



 



any manner any material term or condition of any Indebtedness set forth in
Schedule 7.02, except for (i) any Refinancings thereof permitted by Section 7.02
and (ii) any amendment, supplement, waiver or modification for which no fee is
payable to the holders of such Indebtedness and which (A) extends the date or
reduces the amount of any required repayment, prepayment or redemption of the
principal of such Indebtedness, (B) reduces the rate or extends the date for
payment of the interest, premium (if any) or fees payable on such Indebtedness
or (C) makes the covenants, events of default or remedies in Contractual
Obligations governing such Indebtedness less restrictive on the applicable Loan
Parties or applicable Subsidiaries.
     7.17 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Company or any of its Subsidiaries
as “Designated Senior Debt” (or any similar term) under, and as defined in, the
Subordinated Notes Documents, or any other significant subordinated debt.
     7.18 Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (b) for the rental or
hire of other real or personal property of any kind under leases or agreements
to lease (including Capitalized Leases) having an original term of one year or
more that would cause the direct and contingent liabilities of the Company and
its Subsidiaries, on a consolidated basis, in respect of all such obligations to
exceed $10,000,000 payable in any period of 12 consecutive months.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. (i) The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.10, 6.11,
6.12, 6.13, 6.18, 6.22, 6.25, 6.26 or Article VII, or (ii) any Subsidiary
Guarantor fails to perform or observe any term, covenant or agreement contained
in Article IV of the US Subsidiary Guaranty, or any corresponding provision in
any other Guaranty (with respect to the covenants set forth in Article VII, as
such covenants apply to each Subsidiary Guarantor) or (iii) any of the Loan
Parties fails to perform or observe any term, covenant or agreement contained in
Section 4.14 of the US Security Agreement or any corresponding provision
contained in any other Collateral Document to which it is a party; or

112



--------------------------------------------------------------------------------



 



     (c) Other Defaults. (i) The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or 6.05(a)(ii), (b) or
(c) and such failure continues for 3 Business Days or (ii) any Loan Party fails
to perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) or Section 8.01(c)(i) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
     (e) Cross-Default. (i) The Company or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Company or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the

113



--------------------------------------------------------------------------------



 



consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, (ii) in respect of the Company or any
Subsidiary thereof (excluding a Japanese Subsidiary thereof), any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 30 days after its issue or levy,
(iii) in respect of any Japanese Subsidiary of the Company, any order or notice
of provisional attachment (“karishobun”), provisional attachment
(“karisashiosae”) for the purpose of assuring collection of taxes or public
imposts, post-judgment attachment (“sashiosae”) or other court order of
enforcement issued with respect to any of its rights under agreement or
attachment with respect to any deposits or other credits of such Japanese
Subsidiary with any bank and/or any financial institution is dispatched, or
(iv) any clearing house in the observance of its rules takes procedures for
suspension of any Japanese Subsidiary’s transactions with banks and similar
institutions; or
     (h) Judgments. There is entered against the Company or any Subsidiary
thereof (i) one or more final, nonappealable judgments or orders for the payment
of money in an aggregate amount (as to all such judgments and orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary final, nonappealable judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 20 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA; Foreign Government Scheme or Arrangement. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of the Company under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, (ii) the Company or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) a Foreign Plan Event occurs, or the
Company or any Loan Party fails to pay amounts due, with respect to any Foreign
Plan resulting in liabilities, which when combined with clauses (i) and (ii),
respectively, in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations and termination of the Commitments, ceases to be in full force and
effect and the invalidity of

114



--------------------------------------------------------------------------------



 



such provisions could reasonably be expected to materially and adversely affect
the rights and remedies of the Secured Parties; or any Loan Party or any other
Person contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document and the revocation,
termination or rescission of such provision could reasonably be expected to
materially and adversely affect the rights and remedies of the Secured Parties;
or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on any material portion of the
Collateral purported to be covered thereby; or
     (m) Subordination. (i) The subordination provisions of the Subordinated
Notes Documents the documents evidencing or governing any other subordinated
Indebtedness (the “Subordinated Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or
(ii) the Company or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer or
(C) that all payments of principal of or premium and interest on the applicable
subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or
     (n) Material Contracts. The occurrence of any default or breach by any
party under any Material Contract, or any Material Contract shall be terminated
prior to its term for any reason and such default, breach or termination could
reasonably be expected to have a Material Adverse Effect.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;

115



--------------------------------------------------------------------------------



 



     (c) require that each Borrower Cash Collateralize the L/C Obligations (in
an amount equal to its pro rata share of the then Outstanding Amount thereof);
and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, upon the filing of a petition for the commencement of any insolvency
proceedings with respect of any Japanese Subsidiary, or upon the occurrence of
any event specified under Section 8.01(g)(iii) or (iv), the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

116



--------------------------------------------------------------------------------



 



Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent”,
“security agent”, “security trustee”, or in any similar capacity under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Bank and potential Cash Management Bank)
and the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent, “security agent”, “security trustee”, or in any
similar capacity of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent”, “security agent”, “security
trustee”, or in any similar capacity and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent”, “security agent”, “security
trustee”, or in any similar capacity under the Loan Documents) as if set forth
in full herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or

117



--------------------------------------------------------------------------------



 



“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or

118



--------------------------------------------------------------------------------



 



(vi) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly,

119



--------------------------------------------------------------------------------



 



until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

120



--------------------------------------------------------------------------------



 



     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
     9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
     (b) to release any Subsidiary Guarantor from its obligations under any
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
its Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

121



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:
     (a) waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i)), or, in the case of the initial Credit Extension, Section 4.02,
without the written consent of each Lender;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under the
Revolving Credit Facility without the written consent of the Required Revolving
Lenders;
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder, without the written consent of each Lender
entitled to such amount; provided that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
     (f) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the

122



--------------------------------------------------------------------------------



 



definition of “Required Revolving Lenders” or “Required Term Lenders” without
the written consent of each Lender under the applicable Facility;
     (h) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (i) release the Company from the Company Guaranty or any Subsidiary
Guarantor from its Guaranty, without the written consent of each Lender; or
     (j) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Loan Facility, the Required
Term Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have

123



--------------------------------------------------------------------------------



 



been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in clause (b) below, shall be effective as
provided in such clause (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to

124



--------------------------------------------------------------------------------



 



any Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the

125



--------------------------------------------------------------------------------



 



Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, direct damages (which may include payments by an
Indemnitee of special, indirect, consequential or punitive damages to third
parties), liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, fraud or
willful misconduct of such Indemnitee. No Loan Party shall have any
indemnification obligation under this section or otherwise to any Indemnitee
(other than the Administrative Agent (and any sub-agent thereof) and the
Arranger) to the extent of any losses, claims, damages, liabilities and related
expenses asserted by an Indemnitee against another Indemnitee under this
Agreement.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this

126



--------------------------------------------------------------------------------



 



Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this clause (c) are subject
to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law (except as provided in clause (b) above), no Borrower and no
Indemnitee shall assert, and each hereby waives, any claim against the other or
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and

127



--------------------------------------------------------------------------------



 



the L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
Applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of Section 10.06(b), participations in L/C Obligations
and in Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment

128



--------------------------------------------------------------------------------



 



and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligation among
separate Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Loan Commitment or Revolving Credit Commitment if such
assignment is to a Person that is not a Lender with a Commitment in respect of
the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

129



--------------------------------------------------------------------------------



 



     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Company. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.06(d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or

130



--------------------------------------------------------------------------------



 



obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to clause (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

131



--------------------------------------------------------------------------------



 



     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $2,500, assign all or any portion
of its right to receive payment with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in

132



--------------------------------------------------------------------------------



 



Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.
     For purposes of this Section, “Information” means all information received
from the Company or any Subsidiary thereof relating to the Company or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary thereof, provided that, in the case of information received from the
Company or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

133



--------------------------------------------------------------------------------



 



     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery

134



--------------------------------------------------------------------------------



 



of an executed counterpart of a signature page of this Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
     (a) the Company shall have paid (or caused a Designated Subsidiary to pay)
to the Administrative Agent the assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Subsidiary (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

135



--------------------------------------------------------------------------------



 



     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. EACH JAPANESE
BORROWER HEREBY

136



--------------------------------------------------------------------------------



 



IRREVOCABLY APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT TO RECEIVE ON ITS
BEHALF SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT AND
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY SUCH COURTS BY MAILING A COPY
THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO SUCH AGENT AT SUCH ADDRESS, AND
AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT PERMITTED BY LAW: (I) SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON IT IN ANY SUCH SUIT,
ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL
SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY AGENT APPOINTED BY ANY PERSON
PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH PERSON HEREBY AGREES THAT SERVICE
UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE SUFFICIENT NOTICE. NOTHING HEREIN
CONTAINED SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR SHALL LIMIT THE RIGHT OF ANY OTHER PERSON PARTY HERETO TO BRING
PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
     10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Borrower acknowledges and
agrees, and acknowledges its

137



--------------------------------------------------------------------------------



 



Affiliates’ understanding, that: (i) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, and the Borrowers are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any of the
Borrower or any of Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor the Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of any
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or the Arranger has advised or is currently advising
any of the Borrowers or their respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to any of
the Borrowers or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.
     10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation

138



--------------------------------------------------------------------------------



 



of each Borrower in respect of any such sum due from it to the Administrative
Agent or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
     10.21 Appointment and Authority of the Company. Each of the other Loan
Parties hereby irrevocably appoints the Company to act on its behalf under this
Agreement and under the other Loan Documents to which it is a party, and
authorizes the Company to take such actions on its behalf and to exercise such
powers as are delegated to it by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.
     10.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     10.23 Lenders’ Joint and Several Rights with Respect to Taiwanese
Collateral. With respect to the Taiwanese Collateral, the rights of the Lenders
hereunder are joint and several under Article 283 of the Civil Code of the
Republic of China and, accordingly, each Lender shall, subject to the terms
hereof and of the Taiwanese Collateral Documents, be entitled to claim for the
full Obligations amount at any time owing and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and the Taiwanese
Collateral Documents with respect to such full amount; provided that each Lender
agrees not to claim or enforce such rights unilaterally but shall appoint the
Administrative Agent under pursuant to Section 9.01 to exercise and enforce the
Lenders’ rights arising out of this Agreement and share among themselves any
risks and benefits in respect of the Obligations in accordance with this
Agreement or any Taiwanese Collateral Document in proportion to their respective
Applicable Percentage of the Facilities.

139



--------------------------------------------------------------------------------



 



                          IN WITNESS WHEREOF, the parties hereto have caused
this Agreement to be duly executed as of the date first above written.

          ASYST TECHNOLOGIES, INC.    
 
       
By:
       
 
        Name:     Title:    

          ASYST JAPAN, INC.    
 
       
By:
       
 
        Name:     Title:    

S-1



--------------------------------------------------------------------------------



 



          BANK OF AMERICA, N.A.,
as Administrative Agent    
 
       
By:
       
 
        Name:     Title:    

S-2



--------------------------------------------------------------------------------



 



          BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender      
By:
       
 
        Name:     Title:    

S-3



--------------------------------------------------------------------------------



 



          COMERICA BANK,
as a Lender    
 
       
By:
       
 
        Name:     Title:    

S-4



--------------------------------------------------------------------------------



 



          KEYBANK NATIONAL ASSOCIATION     as a Lender    
 
       
By:
       
 
        Name:     Title:    

S-5



--------------------------------------------------------------------------------



 



          UNION BANK OF CALIFORNIA, N.A.     as a Lender    
 
       
By:
       
 
        Name:     Title:    

S-6



--------------------------------------------------------------------------------



 



          DEVELOPMENT BANK OF JAPAN     as a Lender    
 
       
By:
       
 
        Name:     Title:    

S-7



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 22,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation (the “Company”) and Asyst Japan, Inc., a Japanese corporation (“AJI”
and, together with the Company, the “Borrowers”), the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
     The Company hereby requests, on behalf of itself or, if applicable, the
other Borrower or the Designated Borrower referenced in item 6 below (the
“Applicable Other Borrower”) (select one):

             
o
  A Borrowing of [Revolving Credit] [Term] Loans   o   A conversion or
continuation of [Revolving Credit] [Term] Loans

  1.   On
                                                                                (a
Business Day).     2.   In the amount of
$                                                            .     3.  
Comprised of                                                             .      
                       [Type of Loan requested]     4.   In the following
currency:                                                             .     5.  
For Eurodollar Rate Loans: with an Interest Period of months.     6.   On behalf
of                                                             [insert name of
applicable Other/Designated Borrower].

     [The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.]1
     The Borrower hereby represents and warrants that the conditions specified
in Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
applicable Credit Extension.
 

1   Include this sentence in the case of a Revolving Credit Facility.

A-1
Form of Committed Loan Notice

 



--------------------------------------------------------------------------------



 



                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

A-2
Form of Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                                         ,                     

To:   Bank of America, N.A., as Swing Line Lender     Bank of America, N.A., as
Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of June 22,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation (the “Company”) and Asyst Japan, Inc., a Japanese corporation, the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
     The Company hereby requests a Swing Line Loan:

  1.   On
                                                                                
(a Business Day).     2.   In the amount of $
                                         .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(b) of the Agreement.
     The Company hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
Applicable Credit Extension.

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

B-1
Form of Swing Line Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM NOTE
                                        ,                     
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of June 22,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Asyst Technologies, Inc., a California
corporation and Asyst Japan, Inc., a Japanese corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of the
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which the
Term Loan was denominated and in Same Day Funds at the Administrative Agent’s
Office for such currency. If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, from the due
date thereof until the date of actual payment (and before as well as after
judgment) computed at the per annum rate set forth in the Agreement.
     This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of each Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount, currency and maturity of its Loans and payments with
respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
C-1-1
Form of Note

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                  ASYST JAPAN, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

C-1-2
Form of Note

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                  Currency       Amount of   Outstanding        
    and   End of   Principal or   Principal         Type of   Amount of  
Interest   Interest Paid   Balance This   Notation Date   Loan Made   Loan Made
  Period   This Date   Date   Made By  
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

C-1-3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF [REVOLVING CREDIT] [SWING LINE] NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each [Revolving Credit] [Swing Line] Loan from time to time
made by the Lender to the Borrower under that certain Credit Agreement, dated as
of June 22, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Asyst Technologies, Inc., a
California corporation and Asyst Japan, Inc., a Japanese corporation, the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each [Revolving Credit] [Swing Line] Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. [Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, a][A]ll payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in the currency in which such [Revolving Credit] [Swing Line] Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
     This [Revolving Credit] [Swing Line] Note is one of the [Revolving Credit]
[Swing Line] Notes referred to in the Agreement, is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This [Revolving Credit] [Swing Line] Note is also
entitled to the benefits of [each Guaranty][the US Subsidiary Guaranty] and is
secured by [the Collateral] [the US Collateral]. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this [Revolving Credit] [Swing Line] Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. [Revolving Credit] [Swing Line] Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this [Revolving Credit] [Swing Line] Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this [Revolving Credit] [Swing Line] Note.
C-2-1
Form of Note

 



--------------------------------------------------------------------------------



 



     THIS [REVOLVING CREDIT] [SWING LINE] NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

             
 
  [BORROWER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

C-2-2
Form of Note

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                 Currency    
  Principal or   Outstanding             and   End of   Interest   Principal    
    Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan
Made   Loan Made   Period   Date   This Date   Made By  
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       

C-2-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of
June 22, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Asyst Technologies, Inc., a
California corporation (the “Company”) and Asyst Japan, Inc., a Japanese
corporation, the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
          The undersigned Responsible Officer2, acting in such capacity and
position on behalf of the Company, hereby certifies as of the date hereof that
he/she is the                                                              of
the Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
          1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
          1. Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Company ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
 

2   This Certificate should be from the Chief Executive Officer or Treasurer of
the Company.

D-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



          2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by the attached financial
statements.
          3. A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and
[select one:]
          [to the best knowledge of the undersigned during such fiscal period,
the Company performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
          [the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]
          4. The representations and warranties of the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in clauses (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
          5. The financial covenant analyses and information set forth on
Schedules 2 and 3 attached hereto are true and accurate on and as of the date of
this Certificate. The line item descriptions on the attached Schedules 2 and 3
are in summary form for ease of use only and the provisions of the related
definitions shall control.
D-2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                     ,                     .

                  ASYST TECHNOLOGIES, INC.  
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

D-3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     , ____ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                      I.   Section 7.11(a) – Consolidated Total Leverage Ratio.
       
 
                        A.   Consolidated Funded Indebtedness at Statement Date
  $    
 
                 
 
                        B.   Consolidated EBITDA for Measurement Period ending
on above date (“Subject Period”):   $    
 
                 
 
                   
 
      1.   Consolidated Net Income for Subject Period:   $    
 
                 
 
                   
 
      2.   Consolidated Interest Charges for Subject Period:   $    
 
                 
 
                   
 
      3.   Provision for income taxes for Subject Period:   $    
 
                 
 
                   
 
      4.   Depreciation expenses for Subject Period:   $    
 
                 
 
                   
 
      5.   Amortization expenses for Subject Period:   $    
 
                 
 
                   
 
      6.   Income Tax credits for Subject Period:   $    
 
                 
 
                   
 
      8.   Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 – 6):   $    
 
                 
 
                   
 
  C.   Consolidated Total Leverage Ratio (Line I.A ¸ Line I.B):   ____ to 1
 
                            Maximum permitted:        

                     
 
          Maximum Consolidated Total                 Four Fiscal Quarters Ending
  Leverage Ratio        
 
                 
 
      Closing Date through June 29, 2006   3.75:1        
 
      June 30, 2006 and each fiscal quarter thereafter   3.50        
 
                   

                      II.   Section 7.11 (b) – Consolidated Senior Leverage
Ratio.        
 
                        A.   Consolidated Senior Indebtedness at Statement Date
  $    
 
                 
 
                        B.   Consolidated EBITDA for Subject Period (Line I.B.9
above):   $    
 
                 
 
                   
 
  C.   Consolidated Senior Leverage Ratio (Line II.A ¸ Line II.B):   ____ to 1
 
                            Maximum permitted:        

D-4
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



                     
 
          Maximum Consolidated Senior                 Four Fiscal Quarters
Ending   Leverage Ratio      
 
                 
 
      Closing Date through December 30, 2006   2.25:1        
 
      December 31, 2006 and each fiscal quarter thereafter   2.00:1        

                      III.   Section 7.11(c) — Consolidated Fixed Charge
Coverage Ratio        
 
                        A.   Consolidated EBITDA for Subject Period (Line I.B.9
above):   $    
 
                 
 
                        B.   Cash Capital Expenditures for Subject Period:   $  
 
 
                 
 
                        C.   Federal, State, Local and Foreign Cash Income Taxes
  $    
 
                 
 
                        D.   Consolidated Interest Charges for Subject Period:  
$    
 
                 
 
                        E.   Scheduled Principal payments, etc. for Subject
Period:   $    
 
                 
 
                        F.   Consolidated Fixed Charge Coverage Ratio ([Line
III.A – Line III.B – Line III.C] ¸ [Line III.D +
Line III.E]):        
 
               
 
                            Minimum required:        

                     
 
          Minimum Consolidated Fixed                 Four Fiscal Quarters Ending
  Charge Coverage Ratio        
 
                 
 
      Closing Date through December 30, 2006   2.00:1        
 
      December 31, 2006 and each fiscal quarter thereafter   2.50:1        

D-5
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



                      IV.   Section 7.11 — Capital Expenditures.        
 
                        A.   Capital Expenditures made during fiscal year to
date:   $    
 
                 
 
                        B.   Maximum permitted Capital Expenditures
($_____________:   $    
 
                 
 
                        C.   Excess (deficient) for covenant compliance (Line
IV.B — IV.A):   $    
 
                 

D-6
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                             
Twelve   Consolidated   Quarter     Quarter     Quarter     Quarter     Months  
EBITDA   Ended     Ended     Ended     Ended     Ended  
Consolidated Net Income
                                       
 
                                       
+ Consolidated Interest Charges
                                       
 
                                       
+ income taxes
                                       
 
                                       
+ depreciation expense
                                       
 
                                       
+ amortization expense
                                       
 
                                       
– income tax credits
                                       
 
                                       
= Consolidated EBITDA
                                       

D-7
Form of Compliance Certificate



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively
 

3   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   4   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   5   Select as appropriate.  
6   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   7   Include all applicable subfacilities.

E-1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



as [the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.   Assignor[s]:                                               
                                                                2.  
Assignee[s]:                                               
                                                                    [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]   3.  
Borrower(s): Asyst Technologies, Inc., a California corporation and Asyst Japan,
Inc., a Japanese corporation and the Designated Borrowers from time to time
party to the Credit Agreement   4.   Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement   5.   Credit
Agreement: Credit Agreement, dated as of June 22, 2006 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Asyst Technologies, Inc., a California corporation (the “Company”) and
Asyst Japan, Inc., a Japanese corporation, the Designated Borrowers from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.   6.  
Assigned Interest[s]:

                                      Aggregate                         Amount
of       Percentage                 Commitment/   Amount of   Assigned of      
      Facility   Loans   Commitment/Loans   Commitment/   CUSIP Assignor[s]  
Assignee[s]   Assigned for all Lenders8 Assigned Loans9 Number
 
          $                       $                                           %
   
 
          $                       $                                           %
   
 
          $                       $                                           %
   

 

8   Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.   9   Set forth, to at least
9 decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.

E-2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



[7.   Trade Date:                                         ]10

Effective Date:                                         , 20___[TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]11 Accepted:

          BANK OF AMERICA, N.A., as
     Administrative Agent    
 
       
By:
       
 
       
 
  Title:    
 
        [Consented to:]12    
 
        ASYST TECHNOLOGIES, INC.    
 
       
By:
       
 
       
 
  Title:    

 

10   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.   11   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   12   To be added only if the consent of the Company and/or
other parties (e.g. Swing Line Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

E-3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
[                                        ]13
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section ___thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without
 

13   Describe Credit Agreement at option of Administrative Agent.

E-4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of
                     [confirm that choice of law provision parallels the Credit
Agreement].
E-5
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF COMPANY GUARANTY
F-1-1
Form of Company Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF US SUBSIDIARY GUARANTY
F-2-1
Form of US Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF JAPANESE GUARANTY
F-3-1
Form of Japanese Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT F-4
FORM OF UK SUBSIDIARY GUARANTY
F-4-1
Form of UK Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT F-5
FORM OF TAIWANESE SUBSIDIARY GUARANTY
F-5-1
Form of Taiwanese Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF US SECURITY AGREEMENT
G-1-1
Form of US Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2 A & B
FORM OF JAPANESE SECURITY AGREEMENTS
G-2-1
Form of Japanese Security Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3 A & B
FORM OF UK SECURITY AGREEMENTS
G-3-1
Form of UK Security Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4 A, B, C, D & E
FORM OF TAIWANESE SECURITY AGREEMENTS
G-4-1
Form of Taiwanese Security Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
     Ladies and Gentlemen:
     This Designated Borrower Request and Assumption Agreement is made and
delivered pursuant to Section 2.14 of that certain Credit Agreement, dated as of
June 22, 2006 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Asyst Technologies, Inc., a
California corporation (the “Company”) and Asyst Japan, Inc., a Japanese
corporation, the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
     Each of                                          (the “Designated
Borrower”) and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Designated Borrower is a
Subsidiary of the Company.
     The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
     Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct US taxpayer identification number of the Designated Subsidiary is
                                        .
     Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

      Identification Number   Jurisdiction of Organization
 
   

     The parties hereto hereby confirm that with effect from the date hereof,
the Designated Borrower shall have obligations, duties and liabilities toward
each of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.
     The parties hereto hereby request that the Designated Borrower be entitled
to receive Revolving Facility Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Company on
its behalf shall have any right to
I-1
Form of Designated Borrower Request and Assumption Agreement

 



--------------------------------------------------------------------------------



 



request any Revolving Facility Loans for its account unless and until the date
five Business Days after the effective date designated by the Administrative
Agent in a Designated Borrower Notice delivered to the Company and the Lenders
pursuant to Section 2.14 of the Credit Agreement.
     This Designated Borrower Request and Assumption Agreement shall constitute
a Loan Document under the Credit Agreement.
     THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

                  [DESIGNATED BORROWER]    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           

I-2
Form of Designated Borrower Request and Assumption Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF DESIGNATED BORROWER NOTICE
Date:                                         ,                     
To: Asyst Technologies, Inc.
     The Lenders party to the Credit Agreement referred to below
     Ladies and Gentlemen:
     This Designated Borrower Notice is made and delivered pursuant to
Section 2.14 of that certain Credit Agreement, dated as of June 22, 2006 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Asyst Technologies, Inc., a California corporation (the
“Company”) and Asyst Japan, Inc., a Japanese corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
     The Administrative Agent hereby notifies Company and the Lenders that
effective as of the date hereof [                                        ] shall
be a Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.
     This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

                  BANK OF AMERICA, N.A.,         as Administrative Agent    
 
           
 
  By:        
 
           
 
  Title:        
 
           

J-1
Form of Designated Borrower Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF CLOSING DATE CERTIFICATE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that Credit Agreement, dated as of June 22, 2006 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Asyst Technologies, Inc., a California corporation (the
“Company”) and Asyst Japan, Inc., a Japanese corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                             
of each Loan Party, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of such Loan
Party, and that:
     1. Consummation of Transaction. All actions necessary to consummate the
Acquisition have been taken in accordance with the terms of the Acquisition
Agreement, without any waiver or amendment not consented to by the Lenders of
any term, provision or condition set forth therein, and in compliance with all
applicable requirements of Law. At and as of the Closing Date, there exists no
condition that would constitute a default or an event of default under the
Acquisition Agreement or any Related Document.
     2. Delivery of Acquisition Agreement. Attached hereto as Annex I are true
and complete, fully executed copies of the a certified copy of the Acquisition
Agreement and the Related Documents. Such agreements, instruments and other
documents are in full force and effect as of the date hereof and the parties
thereto are in full compliance therewith in all material respects.
     3. Payment of Outstanding Indebtedness, etc. All Existing Indebtedness
(other than Continuing Debt), together with all interest, all prepayment
premiums and other amounts due and payable with respect thereto, has been paid
in full and the commitments in respect of such Indebtedness have been terminated
and all Liens securing obligations under such Indebtedness have been released.
Attached hereto as Annex II are copies of all executed UCC termination
statements (Form UCC-3), payoff letters or other instruments required to be
delivered pursuant to Section 4.01 of the Credit Agreement.
     4. Financial Information, etc. Attached hereto as Annex III are true and
complete copies of audited consolidated financial statements of (a) the Audited
Financial Statements, (b) unaudited consolidated and consolidating balance
sheets of the Company and its Subsidiaries
K-1
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



dated [                    ], and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date, (c) consolidated and consolidating pro forma
balance sheet of the Company and its Subsidiaries as at
[                                        ,                     ], and the
related consolidated and consolidating pro forma statements of income and cash
flows of the Company and its Subsidiaries for the
[                                        ]months then ended, giving effect to
the Transaction, all in accordance with GAAP and (d) the consolidated and
consolidating forecasted balance sheet and statements of income and cash flows
of the Company and its Subsidiaries for the three year period from the Closing
Date.
     5. Insurance. Attached hereto as Annex IV are true and complete copies of
the insurance certificates required to be delivered pursuant to Section 4.01 of
the Credit Agreement.
     6. Closing Fees, Expenses, etc. All fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date and all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date have been paid. All fees required to be paid to
the Lenders on or before the Closing Date have been paid.
     7. Material Adverse Effect. There has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
     8. Closing Conditions. All conditions precedent to be satisfied by the
Closing Date as set forth in Article IV of the Credit Agreement (and not
otherwise covered by the preceding paragraphs) have been satisfied in full. All
conditions precedent to be satisfied by the Closing Date as set forth in the
Acquisition Agreement (and not otherwise covered by the preceding paragraphs)
have been satisfied in full.
K-2
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
date first written above.

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASYST JAPAN, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASYST TECHNOLOGIES EUROPE LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASYST TECH TAIWAN LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

K-3
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



ANNEX I TO CLOSING DATE CERTIFICATE
ACQUISITION AGREEMENT
K-4
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



ANNEX II TO CLOSING DATE CERTIFICATE
UCC TERMINATION STATEMENTS, PAYOFF LETTERS, ETC.
K-5
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



ANNEX III TO CLOSING DATE CERTIFICATE
FINANCIAL INFORMATION
K-6
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



ANNEX IV TO CLOSING DATE CERTIFICATE
INSURANCE
K-7
Form of Closing Date Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF SOLVENCY CERTIFICATE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that Credit Agreement, dated as of June 22, 2006 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Asyst Technologies, Inc., a California corporation (the
“Company”) and Asyst Japan, Inc., a Japanese corporation, the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
          The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the chief financial officer (the “Chief Financial
Officer”) of each Loan Party, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of such
Loan Party, and that:
     1. The Chief Financial Officer has knowledge of the preparation and
negotiation of, and has reviewed and is familiar with the provisions of, the
Loan Documents, the Acquisition Agreement and Related Documents, and the
agreements executed in connection therewith and in connection with the other
Transactions.
     2. The Chief Financial Officer is familiar (both before and after giving
effect to the Transactions) with the finances of each Loan Party and has
participated in the preparation of the financial statements of each Loan Party.
     3. On a pro forma basis after giving effect to the Transactions, as of the
Closing Date each Loan Party is Solvent.

L-1
Form of Solvency Certificate



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
date first written above.

                  ASYST TECHNOLOGIES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASYST JAPAN, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASYST TECHNOLOGIES EUROPE LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASYST TECH TAIWAN LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

L-2
Form of Solvency Certificate